 



Exhibit 10.44
LEASE
(Single Tenant; Net; University Research Park — Phase XI [GL])
BETWEEN
IRVINE COMMERCIAL PROPERTY COMPANY LLC
AND
BROADCOM CORPORATION

 



--------------------------------------------------------------------------------



 



INDEX TO LEASE

                  ARTICLE I. BASIC LEASE PROVISIONS     1  
 
                ARTICLE II. PREMISES     3  
 
  SECTION 2.1. SECTION 2.2. SECTION 2.3.   LEASED PREMISES
ACCEPTANCE OF PREMISES
BUILDING NAME AND ADDRESS  

3
3
3


 
  SECTION 2.4.   CONDITION AND MAINTENANCE OF BUILDING STRUCTURES AND BUILDING
SYSTEMS     3  
 
                ARTICLE III. TERM     3  
 
  SECTION 3.1.   GENERAL     3  
 
  SECTION 3.2.   DELAY IN POSSESSION     4  
 
  SECTION 3.3.   RENT CREDITS FOR DELAY     4  
 
  SECTION 3.4.   RIGHT TO EXTEND THIS LEASE     4  
 
  SECTION 3.5   PREVAILING MARKET RENT     5  
 
                ARTICLE IV. RENT AND OPERATING EXPENSES     5  
 
  SECTION 4.1.   BASIC RENT     5  
 
  SECTION 4.2.   OPERATING EXPENSES     5  
 
  SECTION 4.3.   [INTENTIONALLY DELETED]     10  
 
                ARTICLE V. USES     10  
 
  SECTION 5.1.   USE     10  
 
  SECTION 5.2.   SIGNS     10  
 
  SECTION 5.3.   HAZARDOUS MATERIALS     11  
 
                ARTICLE VI. COMMON AREAS; SERVICES     13  
 
  SECTION 6.1.   UTILITIES AND SERVICES     13  
 
  SECTION 6.2.   OPERATION AND MAINTENANCE OF COMMON AREAS     13  
 
  SECTION 6.3.   USE OF COMMON AREAS     14  
 
  SECTION 6.4.   PARKING     14  
 
  SECTION 6.5.   CHANGES AND ADDITIONS BY LANDLORD     14  
 
  SECTION 6.6.   LICENSE FOR GENERATOR     14  
 
                ARTICLE VII. MAINTAINING THE PREMISES     15  
 
  SECTION 7.1.   TENANT’S MAINTENANCE AND REPAIR     15  
 
  SECTION 7.2.   LANDLORD’S MAINTENANCE AND REPAIR     15  
 
  SECTION 7.3.   ALTERATIONS     16  
 
  SECTION 7.4.   MECHANIC’S LIENS     17  
 
  SECTION 7.5.   ENTRY AND INSPECTION     17  
 
  SECTION 7.6.   COMMUNICATIONS EQUIPMENT     17  
 
  SECTION 7.7.   COMMUNICATION VENDORS     18  
 
                ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT’S PROPERTY     18
 
 
                ARTICLE IX. ASSIGNMENT AND SUBLETTING     18  
 
  SECTION 9.1.   RIGHTS OF PARTIES     18  
 
  SECTION 9.2.   EFFECT OF TRANSFER     20  
 
  SECTION 9.3.   SUBLEASE REQUIREMENTS     20  
 
  SECTION 9.4.   CERTAIN TRANSFERS     20  
 
  SECTION 9.5.   OCCUPANCY BY OTHERS     21  
 
  SECTION 9.6.   RECOGNITION AGREEMENT     21  
 
                ARTICLE X. INSURANCE AND INDEMNITY     21  
 
  SECTION 10.1.   TENANT’S INSURANCE     21  
 
  SECTION 10.2.   LANDLORD’S INSURANCE     21  
 
  SECTION 10.3.   TENANT’S INDEMNITY     22  
 
  SECTION 10.4.   LANDLORD’S NONLIABILITY     22  
 
  SECTION 10.5.   WAIVER OF SUBROGATION     23  
 
                ARTICLE XI. DAMAGE OR DESTRUCTION     23  
 
  SECTION 11.1.   RESTORATION     23  
 
  SECTION 11.2.   LEASE GOVERNS     24  
 
                ARTICLE XII. EMINENT DOMAIN     24  
 
  SECTION 12.1.   TOTAL OR PARTIAL TAKING     24  
 
  SECTION 12.2.   TEMPORARY TAKING     24  
 
  SECTION 12.3.   TAKING OF PARKING AREA     24  
 
                ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS  
  24  
 
  SECTION 13.1.   SUBORDINATION     24  

i



--------------------------------------------------------------------------------



 



                 
 
  SECTION 13.2.   GROUND LESSOR NDAA     25  
 
  SECTION 13.3.   ESTOPPEL CERTIFICATE     25  
 
  SECTION 13.4.   FINANCIALS     25  
 
                ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES     25  
 
  SECTION 14.1.   TENANT’S DEFAULTS     25  
 
  SECTION 14.2.   LANDLORD’S REMEDIES     26  
 
  SECTION 14.3.   LATE PAYMENTS     27  
 
  SECTION 14.4.   RIGHT OF LANDLORD TO PERFORM     27  
 
  SECTION 14.5.   DEFAULT BY LANDLORD     27  
 
  SECTION 14.6.   EXPENSES AND LEGAL FEES     27  
 
  SECTION 14.7.   WAIVER OF JURY TRIAL/JUDICIAL REFERENCE     27  
 
  SECTION 14.8.   SATISFACTION OF JUDGMENT     29     ARTICLE XV. END OF TERM  
  29  
 
               
 
  SECTION 15.1.   HOLDING OVER     29  
 
  SECTION 15.2.   PERMITTED HOLD-OVER     29     SECTION 15.3.   MERGER OF
TERMINATION     29  
 
  SECTION 15.4   SURRENDER OF PREMISES; REMOVAL OF PROPERTY     29  
 
                ARTICLE XVI. PAYMENTS AND NOTICES     29  
 
                ARTICLE XVII. RULES AND REGULATIONS     30  
 
                ARTICLE XVIII. BROKER’S COMMISSION     30  
 
                ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST     30  
 
                ARTICLE XX. INTERPRETATION     30  
 
  SECTION 20.1.   GENDER AND NUMBER     30  
 
  SECTION 20.2.   HEADINGS     30  
 
  SECTION 20.3.   JOINT AND SEVERAL LIABILITY     30  
 
  SECTION 20.4.   SUCCESSORS     30  
 
  SECTION 20.5.   TIME OF ESSENCE     30  
 
  SECTION 20.6.   CONTROLLING LAW/VENUE     30  
 
  SECTION 20.7.   SEVERABILITY     30  
 
  SECTION 20.8.   WAIVER AND CUMULATIVE REMEDIES     31  
 
  SECTION 20.9.   INABILITY TO PERFORM     31  
 
  SECTION 20.10.   ENTIRE AGREEMENT     31  
 
  SECTION 20.11.   QUIET ENJOYMENT     31  
 
  SECTION 20.12.   SURVIVAL     31  
 
  SECTION 20.13.   INTERPRETATION     31  
 
                ARTICLE XXI. EXECUTION AND RECORDING     31  
 
  SECTION 21.1.   COUNTERPARTS     31  
 
  SECTION 21.2.   CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY
    31  
 
  SECTION 21.3.   EXECUTION OF LEASE; NO OPTION OR OFFER     31  
 
  SECTION 21.4.   RECORDING     31  
 
  SECTION 21.5.   AMENDMENTS     31  
 
  SECTION 21.6.   EXECUTED COPY     31  
 
  SECTION 21.7.   ATTACHMENTS     31  
 
                ARTICLE XXII. MISCELLANEOUS     32  
 
  SECTION 22.1.   NONDISCLOSURE OF LEASE TERMS     32  
 
  SECTION 22.2.   [INTENTIONALLY OMITTED]     32  
 
  SECTION 22.3.   CHANGES REQUESTED BY LENDER     32  
 
  SECTION 22.4.   MORTGAGEE PROTECTION     32  
 
  SECTION 22.5.   COVENANTS AND CONDITIONS     32  
 
  SECTION 22.6.   SECURITY MEASURES     32  
 
  SECTION 22.7.   ARBITRATION OF DISPUTES     32  
 
  SECTION 22.8.   CONSENT/DUTY TO ACT REASONABLY     33  
 
  SECTION 22.9.   ACCESS     33  

     
 
   
EXHIBITS
   
Exhibit A
  Description of Premises
Exhibit B
  Environmental Questionnaire
Exhibit C
  Landlord’s Disclosures
Exhibit D
  Insurance Requirements
Exhibit E
  Rules and Regulations
Exhibit F
  Signage Location and Description
Exhibit X
  Work Letter
Exhibit Y
  Project Site Plan

ii



--------------------------------------------------------------------------------



 



LEASE
(Single Tenant; Net; University Research Park — Phase XI [GL])
     THIS LEASE is made as of the 31st day of October, 2007 by and between
IRVINE COMMERCIAL PROPERTY COMPANY, a Delaware limited liability company
hereafter called "Landlord,” and BROADCOM CORPORATION, a California corporation
hereinafter called “Tenant.”
ARTICLE I. BASIC LEASE PROVISIONS
     Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

1.   Premises: The Premises are more particularly described in Section 2.1.    
  Address of Building: 5211 California, Irvine, CA   2.   Project Description
(if applicable): University Research Park XI   3.   Use of Premises: general
office use including but not limited to (i) corporate headquarters and/or
corporate office functions; (ii) research and development of semiconductors and
related products, including non-destructive electronic laboratory facilities;
(iii) storage and shipping of both raw and finished goods; (iv) kitchen
facilities to serve the needs of the employees and guests of Tenant; and (v) any
other non-retail use permitted by applicable law, so long as such uses are
consistent with the applicable zoning ordinances of the City of Irvine and with
the Ground Lease (including the Development Plan incorporated by reference in
the Ground Lease), subject to the restrictions set forth in Section 5.1 below.  
4.   Commencement Date: The Commencement Date shall be established pursuant to
the provisions of Section 3.1 (and is estimated to occur on February 11, 2008).
  5.   Expiration Date: April 30, 2017   6.   Basic Rent: Commencing on the
Commencement Date, the Basic Rent shall be One Hundred Thirteen Thousand Five
Hundred Fifty-Eight Dollars ($113,558.00) per month, based on $1.79 per rentable
square foot.       Basic Rent is subject to adjustment as follows:      
Commencing twelve (12) months following the Commencement Date, the Basic Rent
shall be One Hundred Eighteen Thousand Six Hundred Thirty-Three Dollars
($118,633.00) per month, based on $1.87 per rentable square foot.      
Commencing twenty-four (24) months following the Commencement Date, the Basic
Rent shall be One Hundred Twenty-Three Thousand Seven Hundred Eight Dollars
($123,708.00) per month, based on $1.95 per rentable square foot.      
Commencing thirty-six (36) months following the Commencement Date, the Basic
Rent shall be One Hundred Twenty-Eight Thousand Seven Hundred Eighty-Three
Dollars ($128,783.00) per month, based on $2.03 per rentable square foot.      
Commencing forty-eight (48) months following the Commencement Date, the Basic
Rent shall be One Hundred Thirty Three Thousand Eight Hundred Fifty-Eight
Dollars ($133,858.00) per month, based on $2.11 per rentable square foot.      
Commencing sixty (60) months following the Commencement Date, the Basic Rent
shall be One Hundred Thirty Eight Thousand Nine Hundred Thirty-Four Dollars
($138,934.00) per month, based on $2.19 per rentable square foot.      
Commencing seventy-two (72) months following the Commencement Date, the Basic
Rent shall be One Hundred Forty Four Thousand Nine Dollars ($144,009.00) per
month, based on $2.27 per rentable square foot.       Commencing eighty-four
(84) months following the Commencement Date, the Basic Rent shall be One Hundred
Forty Nine Thousand Eighty-Four Dollars ($149,084.00) per month, based on $2.35
per rentable square foot.       Commencing ninety-six (96) months following the
Commencement Date, the Basic Rent shall be One Hundred Fifty Four Thousand One
Hundred Fifty-Nine Dollars ($154,159.00) per month, based on $2.43 per rentable
square foot.

1



--------------------------------------------------------------------------------



 



    Commencing one hundred eight (108) months following the Commencement Date,
the Basic Rent shall be One Hundred Fifty Nine Thousand Two Hundred Thirty-Four
Dollars ($159,234.00) per month, based on $2.51 per rentable square foot.   7.  
Guarantor(s): None   8.   Floor Area: Approximately 63,440 rentable square feet
  9.   Security Deposit: $0   10.   Broker(s): “Landlord’s Broker”: Irvine
Realty Company       "Tenant’s Broker”: Real-Tech, Inc.   11.   Additional
Insureds: The Regents of the University of California   12.   Address for
Notices:

      LANDLORD   TENANT
 
   
IRVINE COMMERCIAL PROPERTY COMPANY
  BROADCOM CORPORATION
c/o THE IRVINE COMPANY LLC
  5300 California Avenue
550 Newport Center Drive
  Irvine, CA 92617
Newport Beach, CA 92660
  Attn: Vice President, Corporate Services
Attn: Senior Vice President, Operations
   
Irvine Office Properties
  and
 
   
with a copy of notices to:
  BROADCOM CORPORATION
 
  5300 California Avenue
IRVINE COMMERCIAL PROPERTY COMPANY
  Irvine, CA 92617
THE IRVINE COMPANY LLC
  Attn: Deputy General Counsel
550 Newport Center Drive
   
Newport Beach, CA 92660
  with a copy of notices to
Attn: Vice President, Operations
Irvine Office Properties, Technology Portfolio
  DLA Piper US LLP

  550 South Hope Street, Suite 2300
 
  Los Angeles, CA 90071
 
  Attn: Michael Meyer, Esq.
 
   
 
  and
 
   
 
  Mr. Kim Josephson
 
  Real Tech
 
  1601 Dove Street, Suite 210
 
  Newport Beach, CA 92660

13.   Address for Payments: All payments due under this Lease shall be made to
the address shown on the invoice for the payment due, or if no address is shown,
to Landlord’s notice address above.   14.   Tenant’s Liability Insurance
Requirement: $2,000,000.00   15.   Vehicle Parking Spaces: Two hundred
thirty-three (233)   16.   The Premises are a portion of certain real property
which is leased by Landlord pursuant to that certain Ground Lease (the “Ground
Lease”) dated as of April 11, 2000, by and between The Regents of the University
of California, a California corporation (“Ground Lessor”) and The Irvine
Company, a Delaware corporation, a Memorandum of which was recorded on
August 30, 2000, as Instrument No. 20000454625 in the Official Records of Orange
County, California. Tenant understands and acknowledges that a material
consideration for Landlord entering into this Lease with Tenant is the nature of
Tenant’s business and the mutual benefits to be derived by Tenant and by Ground
Lessor. Accordingly, in the event of any proposed assignment of this Lease or
sublease of the Premises or any portion thereof, in addition to all of the
provisions of Section 9.1(b) of this Lease, Landlord may reasonably withhold its
consent to any such proposed assignment or sublease if Landlord determines in
its sole and absolute discretion that such mutual benefits will not be derived
as a result of the proposed use of the Premises by such assignee, sublessee or
transferee.

2



--------------------------------------------------------------------------------



 



ARTICLE II. PREMISES
     SECTION 2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant leases
from Landlord the premises shown in Exhibit A (the “Premises”), containing
approximately the rentable square footage set forth as the “Floor Area” in
Item 8 of the Basic Lease Provisions and known by the suite number identified in
Item 1 of the Basic Lease Provisions. The Premises are located in the building
identified in Item 1 of the Basic Lease Provisions (the Premises together with
such building and the underlying real property, are called the “Building”), and
is a portion of the project identified in Item 2 of the Basic Lease Provisions
and shown in Exhibit Y, if any (the “Project”). Landlord makes no representation
that any portion of the Project designated on Exhibit Y as “Future Development”
will be ultimately constructed. All references to “Floor Area” in this Lease
shall mean the rentable square footage set forth in Item 8 of the Basic Lease
Provisions. The rentable square footage set forth in Item 8 may include or have
been adjusted by various factors, including, without limitation, a load factor
to allocate a proportionate share of any vertical penetrations, stairwells,
common lobby or common features or areas of the Building. Landlord and Tenant
agree that the Floor Area set forth in Item 8 shall be binding on Landlord and
Tenant for purposes of this Lease regardless of whether any future or differing
measurements of the Premises or the Building are consistent or inconsistent with
the Floor Area set forth in Item 8.
     SECTION 2.2. ACCEPTANCE OF PREMISES. Tenant’s lease of the Premises shall
be on an “as is” basis without further alteration, addition or improvement to
the Premises whatsoever. Tenant acknowledges that, except as specifically set
forth in this Lease, neither Landlord nor any representative of Landlord has
made any representation or warranty with respect to the Premises, the Building
or the Project or their respective suitability or fitness for any purpose,
except a representation and warranty that the Tenant’s use of the Premises for
general business office operations is permitted by the applicable zoning.
Further, except as provided above, Further, neither Landlord nor any
representative of Landlord has made any representations or warranties regarding
(i) what other tenants or uses may be permitted or intended in the Building or
the Project, (ii) any exclusivity of use by Tenant with respect to its permitted
use of the Premises as set forth in Item 3 of the Basic Lease Provisions, or
(iii) any construction of portions of the Project not yet completed. Tenant
further acknowledges that the flooring materials which may be installed within
portions of the Premises located on the ground floor of the Building may be
limited by the moisture content of the Building slab and underlying soils.
     SECTION 2.3. BUILDING NAME AND ADDRESS. Tenant may utilize any name
selected by Landlord from time to time for the Building and/or the Project to
identify the location of Tenant’s Premises but shall not include same as any
part of Tenant’s corporate or trade name. Landlord shall not have the right to
change the name of the Building. Landlord shall have the right to change the
name, address, number or designation of the Project without liability to Tenant,
as long as such name does not constitute an objectionable name associated with
racism such as the KKK or American Nazi Party, or sexism such as Hooters,
Playboy, and the like, or personal health care products such as Viagra, Trojans,
Tampax and the like.
     SECTION 2.4. CONDITION AND MAINTENANCE OF BUILDING STRUCTURES AND BUILDING
SYSTEMS. Notwithstanding the foregoing or anything in this Lease to the
contrary, Landlord hereby warrants to Tenant that the Building, including the
foundation, floor/ceiling slabs, roof, curtain wall, exterior glass and
mullions, windows and seals, columns, beams, shafts (including elevator shafts),
stairs, stairwells, elevator cabs, base building washrooms, and main electrical
room (collectively, "Building Structure”), the Common Areas, and the mechanical
systems (including Building elevators), electrical, life-safety, plumbing,
sprinkler systems (connected to the core) and HVAC systems (collectively,
“Building Systems”) shall, as of the date of the commencement of construction of
the “Tenant Improvements” (as defined in the Work Letter attached here by as
Exhibit X) (the “TI Commencement Date”), be in good operating condition and in
compliance with all laws (including, without limitation, the Americans with
Disabilities Act (“ADA”) and laws pertaining to Hazardous Materials) in effect
as of the TI Commencement Date, and shall as of the TI Commencement Date be
structurally sound with water tight roofs and perimeter walls and windows.
Provided that Tenant shall notify Landlord of a non-compliance with the
foregoing warranty on or before sixty (60) days following the Commencement Date,
then Landlord shall, notwithstanding anything to the contrary contained in the
Work Letter attached as Exhibit X to this Lease, promptly after receipt of
written notice from Tenant setting forth the nature and extent of such
non-compliance, rectify same at Landlord’s cost and expense.
ARTICLE III. TERM
     SECTION 3.1. GENERAL. The term of this Lease (“Term”) shall be for the
period shown in Item 5 of the Basic Lease Provisions. Subject to the provisions
of Section 3.2 below, the Term shall commence (“Commencement Date”) on the
earlier to occur of: (a) the date Tenant commences its normal business within
the Premises, or (b) the first business day of the week (but not sooner that
February 11, 2008) following Tenant’s receipt of a factually correct notice that
the “Tenant Improvements” (as defined in the Work Letter attached hereto as
Exhibit X) are substantially completed and a certificate of occupancy or the
equivalent has been obtained for the Premises (or would have been obtained had
no “Tenant Delay(s)”, as defined in Exhibit X, occurred), provided that the
Premises shall not be tendered to Tenant until all approvals by relevant
governmental authorities of the Tenant Improvements which are required for
occupancy of the Premises have been obtained (as evidenced by written approval
thereof in accordance with the building permits issued for the Tenant
Improvements or issuance of a temporary or final certificate of occupancy for
the Premises), or (c) February 11, 2008. The date on which this Lease is
scheduled to terminate is referred to as the “Expiration Date.” Within ten
(10) days following the occurrence of the Commencement Date, the parties shall
memorialize on a form reasonably provided by Landlord the actual Commencement
Date and the Expiration Date of this Lease. Tenant shall have no right to have
access to, or control of, the Premises until the Commencement Date.

3



--------------------------------------------------------------------------------



 



     SECTION 3.2. DELAY IN POSSESSION. Landlord shall use commercially
reasonable efforts in accordance with its normal and customary construction
practices to cause the Tenant Improvements to be constructed as soon as
reasonably possible subject to Tenant Delays as defined in Exhibit X and force
majeure delays described in Section 20.9. If Landlord is unable to deliver
possession of the Premises to Tenant with the Tenant Improvements substantially
completed and with occupancy permits obtained therefor as more particularly
provided in Section 3.1(b) above by the date provided in Section 3.1(c) above
due either to: (i) matters described in Section 20.9 of this Lease, or
(ii) Landlord’s inability to recover possession of the Premises from the tenant
in possession as of the date of this Lease (the “Tenant in Possession”) by
November 1, 2007, then this Lease shall not be void or voidable except as
provided below in this Section 3.2 nor shall Landlord be liable to Tenant for
any resulting loss or damage except as expressly provided in Section 3.3 below,
but the Commencement Date shall not occur, in such event, until the earlier to
occur of those dates described in Section 3.1(a) or 3.1(b) above, except that if
Landlord cannot tender possession of the Premises in accordance with the
provisions of Section 3.1(b) above due to any action or inaction of Tenant
(including without limitation any Tenant Delay described in the Work Letter
attached to this Lease), then the Commencement Date shall for purposes of
Section 3.1(b), be deemed advanced by the collective number of days of delay
caused by Tenant. Tenant hereby agrees that Ground Lessor shall have no
liability to Tenant, and that Tenant holds Ground Lessor free and harmless, on
account of any delay. If Landlord has not recovered possession of the Premises
from the Tenant in Possession by November 15, 2007, then Tenant may terminate
this Lease on written notice to Landlord given prior to November 30, 2007
whereupon this Lease will terminate unless Landlord recovers possession of the
Premises by December 10, 2007. If Landlord does not complete the construction of
the Tenant Improvements by October 15, 2008 as extended by Tenant Delays and by
force majeure occurrences as described in Section 20.9 (but not beyond
October 15, 2009 except that such date will be extended for Tenant Delays), then
Tenant may terminate this Lease on written notice given to Landlord within sixty
(60) days following October 15, 2008 as such date may be extended.
     SECTION 3.3. RENT CREDITS FOR DELAY. Notwithstanding the foregoing
provisions of Section 3.2, Landlord shall use commercially reasonable efforts to
cause the Tenant in Possession to vacate the Premises by October 15, 2007, but
in the event that Landlord has not recovered possession of the Premises from the
Tenant in Possession on or before November 1, 2007 (the “Outside Date”), then
Tenant, as its sole recourse (except as provided in Section 3.3 (ii) below) and
in lieu of any other claim for resulting loss or damages, shall be entitled to
credits against Basic Rent and Operating Expenses first coming due and payable
under this Lease in the amount of one and one-half (1.5) days of per diem Basic
Rent and Operating Expenses for each day that possession of the Premises is not
so recovered from and after the Outside Date. Notwithstanding anything to the
contrary contained in the foregoing provisions of this Section 3.3: (i) the
Outside Date shall be extended for the duration of any period that such recovery
of possession is delayed due to matters described in Section 20.9 of this Lease
and for the duration of any period of time beyond November 1, 2007 that a
building permit for the Tenant Improvements is not issued by the City of Irvine;
and (ii) Tenant shall be entitled to pursue an action for specific performance
in the event that Landlord has not recovered possession from the Tenant in
Possession by January 1, 2008 (as such date shall be extended for matters
described in Section 20.9 of this Lease).
     SECTION 3.4. RIGHT TO EXTEND THIS LEASE. Provided that no Event of Default
exists under any provision of this Lease at the time of exercise of the
extension right granted herein, and provided Tenant has not assigned this Lease
(except for this purpose only, an assignment pursuant to Section 9.4 shall not
be considered an assignment), then Tenant may extend the Term of this Lease for
two (2) successive periods of sixty (60) months each. Tenant shall exercise its
right to extend the Term by and only by delivering to Landlord, not less than
eighteen (18) months prior to the expiration date of the Term, Tenant’s
irrevocable written notice of its commitment to extend the Term of the Lease
(the “Commitment Notice”).
     The Basic Rent payable under the Lease during any extension of the Term
shall be determined as provided in the following provisions. If Landlord and
Tenant have not by then been able to agree upon the Basic Rent for the extension
of the Term, then not later than one hundred eighty (180) days prior to the
expiration date of the Term, Landlord shall notify Tenant in writing of the
Prevailing Market Rent (as defined in Section 3.5 below) that would reflect one
hundred percent (100%) of the Prevailing Market Rent rate for a 60-month renewal
of comparable space in the Project (together with any increases thereof during
the extension period) as of the commencement of the extension period
(“Landlord’s Determination”). Concurrently with the delivery of the Landlord’s
Determination, Tenant shall deliver to Landlord Tenant’s written determination
of the Prevailing Market Rent (“Tenant’s Determination”). If within thirty
(30) days following the concurrent delivery of the Landlord’s Determination and
the Tenant’s Determination the parties are still unable to agree on the rental
terms for the extension period, then either party may thereafter submit the
determination of the Prevailing Market Rent for the extension period to
arbitration pursuant to Section 22.7 below. The arbitrator utilized to reach
such determination shall have at least ten (10) years of experience in
commercial real estate matters.
     Within thirty (30) days following the selection of the arbitrator and such
arbitrator’s receipt of the Landlord’s Determination and the Tenant’s
Determination, the arbitrator shall determine whether the Prevailing Market Rent
rate determined by Landlord or by Tenant more accurately reflects one hundred
percent (100%) of the Prevailing Market Rent rate for each 60-month renewal of
the Lease for the Premises. Accordingly, either the Landlord’s Determination or
the Tenant’s Determination shall be selected by the arbitrator as the Prevailing
Market Rent for the extension period. At any time before the decision of the
arbitrator is rendered, either party may, by written notice to the other party,
accept the rental terms submitted by the other party, in which event such terms
shall be deemed adopted as the agreed Prevailing Market Rent. The fees of the
arbitration shall be borne entirety by the party whose determination of the fair
market rental rate was not accepted by the arbitrator. At any time before the
decision of the arbitrator is rendered, either party may, by written notice to
the other party, accept the rental terms submitted by the other party, in which
event such terms shall be deemed adopted as the agreed Prevailing Market Rent.

4



--------------------------------------------------------------------------------



 



     Within twenty (20) days after the determination of the Prevailing Market
Rent, Landlord shall prepare an appropriate amendment to this Lease for the
extension period, and Tenant shall execute and return same to Landlord within
ten (10) days after Tenant’s receipt of same. Should the Prevailing Market Rent
not be established by the commencement of the extension period, then Tenant
shall continue paying rent at the rate in effect during the last month of the
initial Term, and a lump sum adjustment shall be made promptly upon the
determination of such new rental.
     The rights granted to Tenant under this Section 3.4 are personal to
Broadcom Corporation, a California corporation, and to any assignee thereof
permitted pursuant to Section 9.4 of the Lease. Any other attempt to assign or
transfer and right or interest created by this Section shall be void from its
inception. Tenant shall have no other right to extend the Term beyond the two
(2) successive sixty (60) month extension periods created by this paragraph.
Unless agreed to in a writing signed by Landlord and Tenant, any extension of
the Term, whether created by an amendment to this Lease or by a holdover of the
Premises by Tenant, or otherwise, shall be deemed a part of, and not in addition
to, any duly exercised extension period permitted by this paragraph.
     SECTION 3.5 PREVAILING MARKET RENT. The prevailing market rental rate
(“Prevailing Market Rate”) is defined as the Basic Rent, together with any
increases thereof during the extension period, ,and other economic terms then
being accepted by Landlord for a 60-month lease of comparable space in the
Project in excess of 50,000 rentable square feet to a new, non-sublease,
non-renewal and non-expansion (except for extensions by tenants whose leases
contain a comparable fair market extension right, whether or not exercised, and
for expansions pursuant to an option right at a fair market rate)as of the
commencement of the applicable extension term (“Comparable Transactions”). To
the extent there are not a sufficient number of Comparable Transactions in the
Project, then Comparable Transactions will also include what a comparable
landlord of comparable buildings with comparable vacancy factors in comparable
locations in the vicinity of the Project (“Comparable Buildings”) would accept
in Comparable Transactions, taking into account and adjusting for historic
rental differentials between the Comparable Buildings and the Project. In any
determination of Comparable Transactions appropriate consideration shall be
given to the annual rental rates per rentable square foot, the standard of
measurement by which the rentable square footage is measured, the type of
escalation clause (e.g., whether increases in additional rent are determined on
a net or gross basis, and if gross, whether such increases are determined
according to a base year or a base dollar amount expense stop), parking rights
and obligations (it being specifically understood that because Tenant is granted
free parking hereunder, Landlord shall be entitled to an economic credit if
other tenants of the Project and Comparable Buildings are then paying for
parking), roof/antenna and other license rights, signage rights, abatement
provisions reflecting free rent and/or no rent during the period of construction
or subsequent to the commencement date as to the space in question, brokerage
commissions (but only if Tenant has engaged the services of a broker or Landlord
is otherwise required to pay a commission with respect to a renewal), length of
the lease term, size and location of premises being leased, building standard
work letter and/or tenant improvements allowances, if any, the condition of the
base building and the Landlord’s responsibility with respect thereto, the value,
if any, of the existing tenant improvements, all other relevant economic
considerations and other generally applicable conditions of tenancy for such
Comparable Transactions. The intent is that Tenant will obtain (and pay) the
same rent and receive the other economic benefits that Landlord would otherwise
give in Comparable Transactions and that Landlord will make and receive the same
economic payments and concessions that Landlord would otherwise make and receive
in Comparable Transactions.
ARTICLE IV. RENT AND OPERATING EXPENSES
     SECTION 4.1. BASIC RENT. . From and after the Commencement Date, Tenant
shall pay to Landlord without deduction or offset except as specifically
permitted by this Lease, the rental amount for the Premises shown in Item 6 of
the Basic Lease Provisions (the “Basic Rent"), including adjustments shown in
said Item 6. Rental adjustments to Basic Rent shall be deemed to occur on the
first day of the next calendar month following the specified monthly anniversary
of the Commencement Date of the Lease, whether or not the Commencement Date
occurs at the end of a calendar month. The rent shall be due and payable in
advance commencing on the Commencement Date (as prorated for any partial month)
and continuing thereafter on the first day of each successive calendar month of
the Term. No demand, notice or invoice shall be required for the payment of
Basic Rent. Tenant shall not be required to pay the first month’s Basic Rent
upon execution of this Lease. Rather, Tenant shall be required to pay the first
month’s Basic Rent on the Commencement Date.
     SECTION 4.2. OPERATING EXPENSES.
     (a) From and after the Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant’s Share of all Operating Expenses, as defined in
Section 4.2(f), incurred by Landlord in the operation of the Building and the
Project. The term “Tenant’s Share” means one hundred percent (100%) of Operating
Expenses determined by Landlord to benefit or relate substantially to the
Building rather than the entire Project, plus that portion of any Operating
Expenses determined by multiplying the cost of such item by a fraction, the
numerator of which is the Floor Area and the denominator of which is the total
rentable square footage, as determined from time to time by Landlord, of all or
some of the buildings in the Project, for expenses determined by Landlord to
benefit or relate substantially to all or some of the buildings in the Project
rather than any specific building. Landlord reserves the right to allocate to
the entire Project any Operating Expenses which may benefit or substantially
relate to a particular building within the Project in order to maintain greater
consistency of Operating Expenses among buildings within the Project. In the
event that Landlord reasonably determines that the Premises or the Building
incur a non-proportional benefit from any expense, or is the non-proportional
cause of any such expense, Landlord may allocate a greater percentage of such
Operating Expense to the Premises or the Building. In the event that any
management and/or overhead fee payable or imposed by Landlord for the management
of Tenant’s Premises is calculated as a percentage of the rent payable by Tenant
and other tenants of Landlord, then the full amount of such

5



--------------------------------------------------------------------------------



 



management and/or overhead fee which is attributable to the rent paid by Tenant
shall be additional rent payable by Tenant, in full, provided, however, that
Landlord may elect to include such full amount as part of Tenant’s Share of
Operating Expenses.
     (b) Prior to the start of the first full or partial “Expense Recovery
Period” (as defined in this Section 4.2), Landlord shall give Tenant a written
estimate (with breakdown by major expense components, prepared on a consistent
basis) of the amount of Tenant’s Share of Operating Expenses for the applicable
Expense Recovery Period. Tenant shall pay the estimated amounts to Landlord in
equal monthly installments, in advance concurrently with payments of Basic Rent.
If Landlord has not furnished its written estimate for any Expense Recovery
Period by the time set forth above, Tenant shall continue to pay monthly the
estimated Tenant’s Share of Operating Expenses in effect during the prior
Expense Recovery Period; if any; provided that when the new estimate is
delivered to Tenant, Tenant shall, at the next monthly payment date, pay any
accrued estimated Tenant’s Share of Operating Expenses based upon the new
estimate. For purposes hereof, “Expense Recovery Period” shall mean every twelve
(12) month period during the Term (or portion thereof for the first and last
lease years) commencing July 1 and ending June 30, provided that Landlord shall
have the right to change the date on which an Expense Recovery Period commences
in which event appropriate reasonable adjustments shall be made to Tenant’s
Share of Operating Expenses so that the amount payable by Tenant shall not
increase as a result of such change.
     (c) Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement showing in
reasonable detail (i.e., by breakdown of major expense components prepared on a
consistent basis) the actual or prorated Tenant’s Share of Operating Expenses
incurred by Landlord during the period, and the parties shall within thirty (30)
days thereafter make any payment or allowance necessary to adjust Tenant’s
estimated payments of Tenant’s Share of Operating Expenses, if any, to the
actual Tenant’s Share of Operating Expenses as shown by the annual statement.
Any delay or failure by Landlord in delivering any statement hereunder shall not
constitute a waiver of Landlord’s right to require Tenant to pay Tenant’s Share
of Operating Expenses pursuant hereto; provided, however, any delay by Landlord
in billing Tenant for any Operating Expenses of more than six (6) months
following the expiration of the Review Period (as defined below) shall be deemed
a waiver of Landlord’s right to require payment of Tenant’s obligations for any
such Operating Expenses. Any amount due Tenant shall be credited against
installments next coming due under this Section 4.2, and/or against any
installments of Basic Rent next coming due under Section 4.1, unless this Lease
shall have terminated, in which case Landlord shall pay Tenant the amount due
within thirty (30) days, and any deficiency shall be paid by Tenant within
thirty (30) days following receipt of an itemized invoice covering such payment.
Should Tenant fail to object in writing to Landlord’s determination of Tenant’s
Share of Operating Expenses within two (2) years following delivery of
Landlord’s expense statement (“Review Period”), Landlord’s determination of
Tenant’s Share of Operating Expenses for the applicable Expense Recovery Period
shall be conclusive and binding on Tenant for all purposes and any future claims
to the contrary shall be barred.
     If Tenant disputes the Operating Expense reconciliation, Tenant shall have
the right to meet with Landlord and/or its property manager to inspect
Landlord’s records with respect to such disputed items. If after such meeting
and inspection the parties are unable to resolve the dispute, Tenant may cause a
certified public accountant or a real estate professional who specializes in
lease audits, engaged on a non-contingency fee basis, to audit Operating
Expenses by inspecting Landlord’s general ledger of expenses not more than once
during any Expense Recovery Period. However, to the extent that insurance
premiums or any other component of Operating Expenses is determined by Landlord
on the basis of an internal allocation of costs utilizing information Landlord
in good faith deems proprietary, such expense component shall not be subject to
audit so long as it does not exceed the amount per square foot typically
incurred by landlords of other first class business parks in Orange County,
California. Tenant shall give notice to Landlord of Tenant’s intent to audit
within the Review Period. Such audit shall be conducted at a mutually agreeable
time during normal business hours at the office of Landlord or its management
agent where such accounts are maintained. If after such audit is completed
Tenant still desires to contest the Operating Expenses for such period, then the
results of the audit shall be provided to Landlord. If such audit reveals that
Landlord has overcharged Tenant, then within thirty (30) days after the results
of such audit are made available to Landlord but subject to Landlord’s right to
contest the audit results as provided below, Landlord shall reimburse Tenant the
amount of such overcharge with interest thereon at the Interest Rate. If the
audit reveals that Tenant was undercharged, then within thirty (30) days after
the results of the audit are made available to Tenant, Tenant shall reimburse
Landlord the amount of such undercharge with interest thereon at the Interest
Rate. If Tenant’s audit determines that Tenant’s Share of the actual Operating
Expenses have been overstated by more than five percent (5%), then subject to
Landlord’s right to review and/or contest the audit results, Landlord shall
reimburse Tenant for the reasonable out-of-pocket costs of such audit. Tenant’s
rent shall be appropriately adjusted to reflect any overstatement in Operating
Expenses. In the event of a dispute between Landlord and Tenant regarding such
audit, such dispute shall be submitted and resolved by binding arbitration
pursuant to Section 22.7 below. All of the information obtained by Tenant and/or
its auditor in connection with such audit, as well as any compromise,
settlement, or adjustment reached between Landlord and Tenant as a result
thereof, shall be held in strict confidence and, except as may be required
pursuant to litigation, shall not be disclosed to any third party, directly or
indirectly, by Tenant or its auditor or any of their officers, agents or
employees. Landlord may require Tenant’s auditor to execute a separate
reasonable confidentiality agreement affirming the foregoing as a condition
precedent to any audit. The payment by Tenant of any amounts pursuant to this
Section shall not preclude Tenant from questioning the correctness of any
statement provided by Landlord at any time during a Review Period, but the
failure of Tenant to object thereto prior to the expiration of the Review Period
shall be conclusively deemed Tenant’s approval of such statement.
     (d) Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within thirty (30) days of written notice pay the entire increase over the
estimated Tenant’s Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by

6



--------------------------------------------------------------------------------



 



Landlord to Tenant not later than thirty (30) days after such final
determination. The provisions of (c) above shall also apply to payments due
under this paragraph.
     (e) If, at any time during any Expense Recovery Period, any one or more of
the Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant’s Share of
Operating Expenses for the year, then the estimate of Tenant’s Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to Tenant’s Share of the increase. Landlord
shall give Tenant written notice of the amount or estimated amount of the
increase and the month in which the increase will become effective. Tenant shall
pay the increase to Landlord as a part of Tenant’s monthly payments of the
estimated Tenant’s Share of Operating Expenses as provided in Section 4.2(b),
commencing with the month following Tenant’s receipt of Landlord’s notice.
Notwithstanding the foregoing, Landlord shall only have the right to adjust the
estimated expenses once in any Expense Recovery Period.
     (f) The term “Operating Expenses” shall mean and include all Site Costs, as
defined in subsection (g), and Property Taxes, as defined in subsection (h).
     (g) The term “Site Costs” shall include all expenses of operation, repair
and maintenance of the Building and the Project, including without limitation
all appurtenant Common Areas (as defined in Section 6.2), and shall include the
following charges by way of illustration but not limitation: water and sewer
charges; insurance premiums or reasonable premium equivalents should Landlord
elect to self-insure all or any portion of any risk that Landlord is authorized
to insure hereunder; license, permit, and inspection fees; heat; light; power;
janitorial services to any interior Common Areas maintained by Landlord, if any;
air conditioning; supplies; materials; equipment; tools; establishment of
reasonable reserves for replacement and repair of the Building roof; the cost of
any environmental consultant used by Landlord in connection with the Project;
the cost of any capital expenditures but only to the extent of the amortized
amount thereof over the useful life of such capital expenditures calculated at a
market cost of funds, all as reasonably determined by Landlord, for each such
year of useful life during the Term, provided that such capital expenditures
shall be limited to (i) improvements which increase or enhance building security
and/or safety (such as lighting, life/fire safety systems, etc.), (ii) repairs
or replacements of the Building structure, Building systems or Common Areas as
required for functional (and not esthetic) reasons; (iii) alterations or
improvements required to comply with any law or change in law first becoming
effective as to the Building after the date hereof; and (iv) expenditures
incurred as a cost or labor saving measure or to affect other economies in the
operation or maintenance of the Building or Project (in which event the entire
amount of any resulting cost saving may be included in Site Costs during the
applicable Expense Recovery Period but in no event in excess of the total cost
of the capital expenditure) (collectively, “Permitted Capital Items”); costs
associated with the maintenance of an air conditioning, heating and ventilation
service agreement and maintenance of an intrabuilding network cable service
agreement for any intrabuilding network cable telecommunications lines within
the Project, and any other installation, maintenance, repair and replacement
costs associated with such lines; labor; reasonably allocated wages and
salaries, fringe benefits, and payroll taxes for administrative and other
personnel (not higher than Building or Project manager or building engineer)
directly applicable to the Building and/or Project, including both Landlord’s
personnel and outside personnel; any expense incurred pursuant to Sections 6.1,
6.2, 6.4, 7.2, and 10.2; and a competitive management fee for the professional
operation of the Project. For so long as Tenant is maintaining all Building
Systems, such management fee shall be two percent (2%) of the total rent
(including Basic Rent and Operating Expenses) payable under this Lease. It is
understood and agreed that Site Costs may include competitive charges for direct
services provided by any subsidiary or division of Landlord.
     (h) The term “Property Taxes” as used herein shall include the following:
(i) all real estate taxes or personal property taxes which arc levied on the
Building and/or the Project and any improvements, fixtures and equipment and
other property of Landlord located in the Building and/or the Project, as such
property taxes may be reassessed from time to time; and (ii) other taxes,
charges and assessments which are levied with respect to this Lease or to the
Building and/or the Project, and any improvements, fixtures and equipment and
other property of Landlord located in the Building and/or the Project, except
that general net income, franchise, capital stock, succession, transfer, gift,
estate or inheritance taxes imposed against Landlord, (iii) all assessments and
fees for public improvements, services, and facilities and impacts thereon,
including without limitation arising out of any Community Facilities Districts,
“Mello Roos” districts, similar assessment districts, and any traffic impact
mitigation assessments or fees; (iv) any tax, surcharge or assessment which
shall be levied in addition to or in lieu of real estate or personal property
taxes, other than taxes covered by Article VIII; (v) taxes based on the receipt
of rent (including gross receipts or sales taxes applicable to the receipt of
rent); and (vi) costs and expenses incurred in contesting the amount or validity
of any Property Tax by appropriate proceedings. General net income or franchise
taxes imposed against Landlord shall be excluded from Property Taxes.
     (i) Notwithstanding the provisions of this Section 4.2 to the contrary,
Operating Expenses shall not include any cost or expense identified as the
responsibility of Landlord and not an Operating Expense or a Site Cost by the
express terms of this Lease, and shall not include any of the following:
                              (i) Any ground lease rental;
                              (ii) Costs which are deemed capital expenditures
under generally accepted accounting principles consistently applied or otherwise
(“Capital Items”), except for Permitted Capital Items set forth in Section 4.2
(g) above and any other items specifically authorized herein;
                              (iii) Rentals for items (except when needed in
connection with normal repairs and maintenance of permanent systems) which if
purchased, rather than rented, would constitute a Capital Item which is
specifically excluded in (ii) above (excluding, however, equipment not affixed
to the Building which is used in providing janitorial or similar services);

7



--------------------------------------------------------------------------------



 



                              (iv) Costs incurred for the repair of any casualty
damage to the Building and/or the Project if and to the extent that such repair
costs exceed Two Hundred Fifty Thousand Dollars ($250,000) per occurrence;
                              (v) Costs, including permit, license and
inspection costs, incurred with respect to the installation of tenants’ or other
occupants’ improvements in the Project or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant space for tenants or
other occupants of the Project;
                              (vi) Depreciation, amortization and interest
payments, except as provided in this Lease and except on materials, tools,
supplies and vendor-type equipment purchased by Landlord to enable Landlord to
supply services Landlord might otherwise contract for with a third party where
such depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with generally accepted accounting principles, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life;
                              (vii) Marketing costs including, without
limitation, leasing commissions, attorneys’ fees in connection with the
negotiation and preparation of letters, deal memos, letters of intent, leases,
subleases and/or assignments, space planning costs, and other costs and expenses
incurred in connection with lease, sublease and/or assignment negotiations and
transactions with present or prospective tenants or other occupants of the
Project;
                              (viii) Expenses in connection with services or
other benefits which are not offered to Tenant or for which Tenant is charged
for directly but which are provided to another tenant or occupant of the
Project;
                              (ix) Costs incurred by Landlord due to the
violation of the terms and conditions of any lease of space in the Project;
                              (x) Overhead and profit increment paid to Landlord
or to subsidiaries or affiliates of Landlord for goods and/or services in or to
the Project to the extent the same exceeds the costs of such goods and/or
services rendered by unaffiliated third parties on a competitive basis;
                              (xi) Interest, principal, points and fees on debts
or amortization on any mortgage or mortgages or any other debt (except as
permitted in (ii) above);
                              (xii) Landlord’s general corporate overhead and
general and administrative expenses;
                              (xiii) Any compensation paid to clerks, attendants
or other persons in commercial concessions operated by Landlord;
                              (xiv) Rentals and other related expenses incurred
in leasing HVAC systems, elevators or other equipment ordinarily considered to
be Capital Items, except for (1) expenses in connection with making minor
repairs on or keeping Building Systems in operation while minor repairs are
being made, and (2) costs of equipment not affixed to the Building which is used
in providing janitorial or similar services;
                              (xv) Advertising and promotional expenditures, and
costs of signs in or on the Building and/or the Project identifying the owner of
the Project or other tenants’ signs;
                              (xvi) Electric power costs for which any tenant
directly contracts with the local public service company or of which any tenant
is separately metered or submetered and pays Landlord directly; provided,
however, that if any tenant in any Building contracts directly for electric
power service or is separately metered or submetered during any portion of the
relevant period, the total electric power costs for such Building shall be
“grossed up” to reflect what those costs would have been had each tenant in such
Building used the Building-standard amount of electric power,
                              (xvii) Services and utilities provided, taxes
attributable to, and costs incurred in connection with the operation of the
retail and restaurant operations in the Project;
                              (xviii) Costs incurred in connection with
upgrading the Building and/or the Project to comply with disability, life, fire
and safety codes, ordinances, statutes, or other laws in effect prior to the
commencement of construction of the Building, base, shell or core improvements,
including, without limitation, the ADA, including penalties or damages incurred
due to such noncompliance;
                              (xix) Tax penalties incurred as a result of the
failure to make payments and/or to file any tax or informational returns when
due;
                              (xx) Costs for which Landlord has been compensated
by a management fee;
                              (xxi) Costs arising from the negligence or fault
of other tenants or Landlord or its agents, or any vendors, contractors, or
providers of materials or services selected, hired or engaged by Landlord or its
agents;
                              (xxii) Notwithstanding any contrary provision of
the Lease, including, without limitation, any provision relating to capital
expenditures, any and all costs arising from the presence of those items set
forth on Landlord’s Disclosure attached to this Lease as Exhibit C and made a
part hereof and hazardous materials or substances (as defined by applicable laws
in effect on the date the Lease is executed) in or about the Premises, the

8



--------------------------------------------------------------------------------



 



Building or the Project including, without limitation, hazardous substances in
the ground water or soil, not placed in the Premises, the Building or the
Project by Tenant, its agents, contractors, employees, invitees or subtenants;
                              (xxiii) Costs arising from charitable or political
contributions;
                              (xxiv) Costs arising from defects in the base,
shell or core of the Building or improvements installed by Landlord or repair
thereof exclusive of normal wear and tear and ordinary repair items;
                              (xxv) Costs for the acquisition of (as opposed to
the maintenance of) sculpture, paintings or other objects of art;
                              (xxvi) Costs (including in connection therewith
all attorneys’ fees and costs of settlement judgments and payments in lieu
thereof) arising from claims, disputes or potential disputes in connection with
potential or actual claims, litigation or arbitrations pertaining to Landlord
and/or the Building and/or the Project;
                              (xxvii) Costs associated with the operation of the
business of the entity which constitutes Landlord or anyone else or any entity
providing services (as such costs are distinguished from the costs of the
operation, repair and maintenance of the Building and the Project), including
corporate accounting and legal matters, costs of defending any lawsuits with any
mortgagee (except as the actions of Tenant may be in issue), costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Project, costs of any disputes between Landlord and its employees (if
any) not engaged in Building operation, disputes of Landlord with Building
management, or outside fees paid in connection with disputes with other tenants;
                              (xxviii) Costs of any initial “tap fees” or any
initial sewer or water connection fees for the Project;
                              (xxix) Costs incurred in connection with any
environmental clean-up, response action, or remediation on, in, under or about
the Premises or the Building) or the Project, except as may be caused by Tenant
or any of its subtenants, including but not limited to, costs and expenses
associated with the defense, administration, settlement, monitoring or
management thereof;
                              (xxx) Any expenses incurred for use by other than
Tenant or its subtenants of any portions of the Project to accommodate events
including, but not limited to shows, promotions, kiosks, displays, filming,
photography, private events or parties, ceremonies, and advertising beyond the
normal expenses otherwise attributable to providing Building services, such as
lighting and HVAC to such public portions of the Building and/or the Project in
normal Building operations during standard Building hours of operation;
                    (xxxi) Any entertainment, dining or travel expenses for any
purpose;
                    (xxxii) Any flowers, gifts, balloons, etc. provided to any
entity whatsoever, to include, but not limited to, Tenant, other tenants,
employees, vendors, contractors, prospective tenants and agents;
                    (xxxiii) Any “validated” parking for any person or entity;
                    (xxxiv) Any “finders fees”, brokerage commissions, job
placement costs or job advertising cost;
                    (xxxv) The cost of any magazine, newspaper, trade or other
subscriptions;
                    (xxxvi) The cost of any training or incentive programs,
other than for tenant life safety information services;
                    (xxxvii) The cost of any “tenant relations” parties, events
or promotion not consented to by an authorized representative of Tenant in
writing;
                    (xxxviii) “In-house” legal and/or accounting fees;
                    (xxxix) Reserves of any kind or for any purpose except as
specifically authorized in this Lease;
                    (xl) Any expenses which are expended for any other building
in the Project as to which Tenant has agreed to pay for assume and/or perform
the work giving rise to such expenses as to the Building under this Lease; and
                    (xli) Operating Expenses or Property Taxes applicable to any
area located outside the Project, except as otherwise permitted by this Lease.
          In the event any facilities, services or utilities used in connection
with the Building and/or the Project are provided from another location owned or
operated by Landlord or vice versa, the costs incurred by Landlord in connection
therewith shall be allocated to Operating Expenses by Landlord on a reasonably
equitable basis.
     (k) Landlord further agrees that since Tenant is leasing the entire
Building on a net basis, no gross up provision or calculation shall be included
or made in connection with this Lease. Landlord agrees that (i)

9



--------------------------------------------------------------------------------



 



Landlord will not collect or be entitled to collect Operating Expenses from
Tenant in an amount which is in excess of one hundred percent (100%) of the
Operating Expenses actually paid by Landlord in connection with the operation of
the Building and/or the Project, and (ii) except for Landlord’s management fee,
Landlord shall make no profit from Landlord’s collections of Operating Expenses.
All assessments and premiums which are not specifically charged to Tenant
because of what Tenant has done, which can be paid by Landlord in installments,
shall be paid by Landlord in the maximum number of installments permitted by law
and not included as Operating Expenses except in the year in which the
assessment or premium installment is actually paid; provided, however, that if
the prevailing practice in Comparable Buildings is to pay such assessments or
premiums on an earlier basis, and Landlord pays on such basis, such assessments
or premiums shall be included in Operating Expenses as paid by Landlord.
Landlord shall not include any imputed interest (except for interest actually
paid) on such assessments or premiums in its computation of Operating Expenses.
     (l) For the purpose of payment of Operating Expenses, to the extent
Landlord pays Property Taxes less frequently than monthly, the cost of same
shall not be included in Operating Expenses but shall be separately calculated,
with Tenant being obligated to pay Tenant’s Share of same on the later of five
(5) business days after receipt of an invoice from Landlord or ten (10) days
prior to the date Landlord is obligated to pay same to the taxing authority.
     SECTION 4.3. [INTENTIONALLY DELETED]
ARTICLE V. USES
     SECTION 5.1. USE. Tenant understands that the Ground Lease permits certain
uses of the Premises and prohibits any other uses, and that any use of the
Premises in violation of the Ground Lease would cause Landlord material and
irreparable harm. Tenant shall use the Premises only for the purposes stated in
Item 3 of the Basic Lease Provisions, to the extent also permitted under the
Ground Lease and by applicable laws and restrictions and pursuant to approvals
to be obtained by Tenant from all relevant and required governmental agencies
and authorities. The uses permitted under the Ground Lease are as follows:
(a) medical and biotechnology equipment design, engineering, manufacturing and
assembly; (b) research activities, including research and development
laboratories; (c) research activities, including research laboratories,
developmental laboratories and related light manufacturing; (d) professional
services serving high technology or research activities and business, such as
employment agencies, offices for accountants, attorneys, engineers,
photographers or artists, and sales offices for products and services;
(e) computer assembly, computer design, software design and communications, or
computer networking; and (f) accessory and incidental related uses, including
cafeterias and auditoriums, and administrative, professional and business
offices (including, but not limited to, reception area, conference rooms,
private offices, showrooms and document rooms). The parties agree that any
contrary use shall be deemed to cause material and irreparable harm to Landlord
and shall entitle Landlord to injunctive relief in addition to any other
available remedy. Tenant, at its expense, shall procure, maintain and make
available for Landlord’s inspection throughout the Term, all governmental
approvals, licenses and permits required for the proper and lawful conduct of
Tenant’s permitted use of the Premises. Tenant shall not do or permit anything
to be done in or about the Premises which will in any way interfere with the
rights of other occupants of the Building or the Project, or use or allow the
Premises to be used for any unlawful purpose, or use the Premises in violation
of the Ground Lease, nor shall Tenant permit any public or private nuisance or
commit any waste in the Premises or the Project. In particular, Tenant shall not
permit any use of the Property involving any vibration, noise, sound or
disturbance that is objectionable due to intermittence, beat, frequency,
shrillness or loudness; any lighting which does not comply with the requirements
of Landlord’s design guidelines; any electro-mechanical or electro-magnetic
disturbance radiation; any air or water pollution; any emission of odorous,
noxious, caustic, or corrosive matter, whether toxic or nontoxic, gas; any
litter, dust, dirt or fly ash in excessive quantities; any unusual firing,
explosion or damaging or dangerous hazard, including the storage, display or
sale of explosives or fireworks; any junk yard, stock yard, distillation of
bones, or animal raising, storage, slaughter, or disposition of any kind; any
drilling for excavation, refining and/or removal of earth materials, oil gas,
hydrocarbon substances, water, geothermal system, and any other subsurface
substances of any nature whatsoever; any dumping, disposal, incineration, or
reduction of animal remains, garbage or refuse of any nature whatsoever, other
than handling or reducing any such waste matter if actually produced at the
Project from authorized uses and if handled in a reasonably clean and sanitary
manner; any auction, public sale, or similar operation; and any commercial
excavation of sand, gravel or other building or construction materials. Tenant
shall not perform any work or conduct any business whatsoever in the Project
other than inside the Premises. Tenant shall not do or permit to be done
anything which will invalidate or increase the cost of any insurance policy(ies)
covering the Building, the Project and/or their contents, and shall comply with
all applicable insurance underwriters rules and the requirements of the Pacific
Fire Rating Bureau or any other organization performing a similar function.
Tenant shall comply at its expense with all present and future laws, ordinances,
restrictions, regulations, orders, rules and requirements of all governmental
authorities that pertain to Tenant or its use of the Premises, including without
limitation all federal and state occupational health and safety requirements,
and all policies, procedures and regulations promulgated by Ground Lessor
pertaining generally to the use of portions of Ground Lessor’s real property
leased for non-public purposes and to activities taking place upon Ground
Lessor’s real property, whether or not Tenant’s compliance will necessitate
expenditures or interfere with its use and enjoyment of the Premises. Tenant
shall comply at its expense with all present and future covenants, conditions,
easements or restrictions now or hereafter affecting or encumbering the Building
and/or Project, and any amendments or modifications thereto, including without
limitation the payment by Tenant of any periodic or special dues or assessments
charged against the Premises or Tenant which may be allocated to the Premises or
Tenant in accordance with the provisions thereof. Tenant shall promptly upon
demand reimburse Landlord for any additional insurance premium charged by reason
of Tenant’s failure to comply with the provisions of this Section, and shall
indemnify Landlord and Ground Lessor from any liability and/or expense resulting
from Tenant’s noncompliance.
     SECTION 5.2. SIGNS. Provided Tenant continues to lease the entire Building,
Tenant shall have the exclusive right to either: (i) one (1) exterior “eye brow”
and one (1) exterior “building top” signs on the Building, or

10



--------------------------------------------------------------------------------



 



(ii) two (2) exterior “building top” signs on the Building, in either event for
Tenant’s name and graphics to the extent permitted by the Signage Criteria
(defined below). All such exterior signage shall be in locations reasonably
approved by Landlord or in the location shown on Exhibit F, and shall be subject
to Landlord’s right of prior approval that such exterior signage is in
compliance with the Signage Criteria. Except as provided in the foregoing,
Tenant shall not have the right to maintain signs in any location on or about
the Building(s) or the Project and shall not place or erect any signs that are
visible from the exterior of the Building, and Tenant reserves the right from
time to time to install or not install any permitted signs under this Lease (and
to remove any signs it installs). The size, design, graphics, material, style,
color and other physical aspects of any permitted sign shall be subject to
Landlord’s written determination prior to installation that such signage has not
been rejected by the Ground Lessor and is in compliance with Landlord’s signage
program for the Project in effect and approved by the City of Irvine as of the
date of Tenant’s installation of the applicable sign (“Signage Criteria”). Prior
to placing or erecting any such signs, Tenant shall obtain and deliver to
Landlord a copy of any applicable municipal or other governmental permits and
approvals and comply with any applicable insurance requirements for such
signage. Tenant shall be responsible for the cost of any permitted sign,
including, without limitation, the fabrication, installation, maintenance and
removal thereof and the cost of any permits therefor. If Tenant fails to
maintain its sign in good condition, or if Tenant fails to remove same upon
termination of this Lease and repair and restore any damage caused by the sign
or its removal and such failure continues for ten (10) business days after
notice from Landlord to Tenant of such failure, Landlord may do so at Tenant’s
expense. Landlord shall have the right to temporarily remove any signs in
connection with any repairs or maintenance in or upon the Building(s). The term
“sign” as used in this Section shall include all signs, designs, monuments,
displays, advertising materials, logos, banners, projected images, pennants,
decals, pictures, notices, lettering, numerals or graphics. Landlord agrees that
Tenant’s signage shown on Exhibit F is deemed to meet the Signage Criteria.
     Tenant’s exterior signage rights hereunder shall be personal to the
original Tenant named herein and an Affiliate thereof, except that Landlord
shall authorize a transfer of such rights to a permitted assignee or subtenant
if Landlord reasonably determines that such transfer would not impair the first
class nature of the Project.
     SECTION 5.3. HAZARDOUS MATERIALS.
     (a) For purposes of this Lease, the term “Hazardous Materials” means
(i) any “hazardous material” as defined in Section 25501(o) of the California
Health and Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or
asbestos, (iii) any toxic or hazardous materials, substances, wastes or
materials as defined pursuant to any other applicable state, federal or local
law or regulation, and (iv) any other substance or matter which may result in
liability to any person or entity as a result of such person’s possession, use,
storage, release or distribution of such substance or matter under any statutory
or common law theory.
     (b) Tenant shall not cause or permit any Hazardous Materials to be brought
upon, stored, used, generated, released or disposed of on, under, from or about
the Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord’s sole and absolute discretion. Notwithstanding the
foregoing, Tenant shall have the right, without obtaining prior written consent
of Landlord, to utilize within the Premises a reasonable quantity of standard
office products that may contain Hazardous Materials (such as photocopy toner,
“White Out”, and the like), provided however, that (i) Tenant shall maintain
such products in their original retail packaging, shall follow all instructions
on such packaging with respect to the storage, use and disposal of such
products, and shall otherwise comply with all applicable laws with respect to
such products, and (ii) all of the other terms and provisions of this
Section 5.3 shall apply with respect to Tenant’s storage, use and disposal of
all such products. Tenant shall not cause or permit any Hazardous Materials to
be brought upon, stored, used, generated, released or disposed of on, under,
from or about the Premises (including without limitation the soil and
groundwater thereunder) without the prior written consent of Landlord, which
consent may be given or withheld in Landlord’s sole and absolute discretion.
Notwithstanding the foregoing, Tenant shall have the right, without obtaining
prior written consent of Landlord, to utilize within the Premises a reasonable
quantity of standard office products that may contain Hazardous Materials (such
as photocopy toner, “White Out”, and the like), provided however, that
(i) Tenant shall maintain such products in their original retail packaging,
shall follow all instructions on such packaging with respect to the storage, use
and disposal of such products, and shall otherwise comply with all applicable
laws with respect to such products, and (ii) all of the other terms and
provisions of this Section 5.3 shall apply with respect to Tenant’s storage, use
and disposal of all such products. Landlord may, in its reasonable discretion,
place such conditions as Landlord deems appropriate with respect to Tenant’s use
of any such Hazardous Materials, and may further require that Tenant demonstrate
that any such Hazardous Materials are necessary or useful to Tenant’s business
and will be generated, stored, used and disposed of in a manner that complies
with all applicable laws and regulations pertaining thereto and with good
business practices. Notwithstanding the foregoing, Tenant may use such materials
as are necessary for Broadcom’s research and development operations as long as
such use(s) comply with all applicable laws.
     (c) Prior to the execution of this Lease, Tenant shall complete, execute
and deliver to Landlord an Environmental Questionnaire and Disclosure Statement
(the “Environmental Questionnaire”) in the form of Exhibit B attached hereto.
The completed Environmental Questionnaire shall be deemed incorporated into this
Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. On each anniversary of the Commencement Date
until the expiration or sooner termination of this Lease, Tenant shall disclose
to Landlord in writing the names and amounts of all Hazardous Materials which
were stored, generated, used, released and/or disposed of on, under or about the
Premises for the twelve-month period prior thereto, and which Tenant desires to
store, generate, use, release and/or dispose of on, under or about the Premises
for the succeeding twelve-month period. In addition, to the extent Tenant is
permitted to utilize Hazardous Materials upon the Premises, Tenant shall
promptly provide Landlord with complete and legible copies of all the following

11



--------------------------------------------------------------------------------



 



environmental documents relating thereto: reports filed pursuant to any
self-reporting requirements; permit applications, permits, monitoring reports,
emergency response or action plans, workplace exposure and community exposure
warnings or notices and all other reports, disclosures, plans or documents (even
those which may be characterized as confidential) relating to water discharges,
air pollution, waste generation or disposal, and underground storage tanks for
Hazardous Materials; orders, reports, notices, listings and correspondence (even
those which may be considered confidential) of or concerning the release,
investigation of, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Materials; and all complaints, pleadings and other legal
documents filed by or against Tenant related to Tenant’s storage, generation,
use, release and/or disposal of Hazardous Materials.
     (d) Landlord and its agents shall have the right, but not the obligation,
to inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Tenant is complying with the terms
of this Section 5.3, and in connection therewith Tenant shall provide Landlord
with reasonable access to all facilities, records and personnel related thereto,
provided Landlord shall provide Tenant with reasonable prior notice. If Tenant
is not in compliance with any of the provisions of this Section 5.3, or in the
event of a release of any Hazardous Material on, under or about the Premises
caused or permitted by Tenant, its agents, employees, contractors, licensees or
invitees, Landlord and its agents shall have the right, but not the obligation,
without limitation upon any of Landlord’s other rights and remedies under this
Lease, to immediately enter upon the Premises without notice in the case of
emergency, and otherwise on reasonable prior notice, and to discharge Tenant’s
obligations under this Section 5.3 at Tenant’s expense, including without
limitation the taking of emergency or long-term remedial action. Landlord and
its agents shall endeavor to minimize interference with Tenant’s business in
connection therewith, but shall not be liable for any such interference. In
addition, Landlord, at Tenant’s expense, shall have the right, but not the
obligation, to join and participate in any legal proceedings or actions
initiated in connection with any claims arising out of the storage, generation,
use, release and/or disposal by Tenant or its agents, employees, contractors,
licensees or invitees of Hazardous Materials on, under, from or about the
Premises.
     (e) If the presence of any Hazardous Materials on, under, from or about the
Premises or the Project caused by Tenant or its agents, employees, contractors,
licensees or invitees results in (i) injury to any person, (ii) injury to or any
contamination of the Premises or the Project, or (iii) injury to or
contamination of any real or personal property wherever situated, Tenant, at its
expense, shall promptly take all actions necessary to return the Premises and
the Project and any other affected real or personal property owned by Landlord
to the condition existing prior to the introduction of such Hazardous Materials
and to remedy or repair any such injury or contamination, including without
limitation, any cleanup, remediation, removal, disposal, neutralization or other
treatment of any such Hazardous Materials. Notwithstanding the foregoing, Tenant
shall not, without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, take any remedial action in response to the presence of
any Hazardous Materials on, from, under or about the Premises or the Project or
any other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord’s prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under or about the Premises or the Project
or any other affected real or personal property owned by Landlord (i) imposes an
immediate threat to the health, safety or welfare of any individual and (ii) is
of such a nature that an immediate remedial response is necessary and it is not
possible to obtain Landlord’s consent before taking such action. To the fullest
extent permitted by law, Tenant shall indemnify, hold harmless, protect and
defend (with attorneys reasonably acceptable to Landlord) Landlord and any
successors to all or any portion of Landlord’s interest in the Premises and the
Project and any other real or personal property owned by Landlord from and
against any and all liabilities, losses, damages, diminution in value,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation attorneys’ fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the use, generation, storage, treatment, release, on- or
off-site disposal or transportation of Hazardous Materials on, into, from, under
or about the Premises, the Building or the Project and any other real or
personal property owned by Landlord caused by Tenant, its agents, employees,
contractors, licensees or invitees. Such indemnity obligation shall specifically
include, without limitation, the cost of any required or necessary repair,
restoration, cleanup or detoxification of the Premises, the Building and the
Project and any other real or personal property owned by Landlord, the
preparation of any closure or other required plans, whether or not such action
is required or necessary during the Term or after the expiration of this Lease,
and any loss of rental due to the inability to lease the Premises or any portion
of the Building or Project as a result of such Hazardous Materials or
remediation thereof. If Landlord at any time discovers that Tenant or its
agents, employees, contractors, licensees or invitees may have caused or
permitted the release of a Hazardous Material on, under, from or about the
Premises, the Building or the Project or any other real or personal property
owned by Landlord, Tenant shall, at Landlord’s request, immediately prepare and
submit to Landlord a comprehensive plan, subject to Landlord’s approval,
specifying the actions to be taken by Tenant to return the Premises, the
Building or the Project or any other real or personal property owned by Landlord
to the condition existing prior to the introduction of such Hazardous Materials.
Upon Landlord’s approval of such cleanup plan, Tenant shall, at its expense, and
without limitation of any rights and remedies of Landlord under this Lease or at
law or in equity, immediately implement such plan and proceed to cleanup such
Hazardous Materials in accordance with all applicable laws and as required by
such plan and this Lease. The provisions of this Section 5.3(e) shall expressly
survive the expiration or sooner termination of this Lease.
     (f) Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
certain facts relating to Hazardous Materials at the Project known by Landlord
to exist as of the date of this Lease, as more particularly described in
Exhibit C attached hereto. Tenant shall have no liability or responsibility with
respect to the Hazardous Materials facts described in Exhibit C, nor with
respect to any Hazardous Materials which Tenant proves were not caused or placed
on the Premises by Tenant, its agents, employees, contractors, licensees or
invitees. Notwithstanding the preceding two sentences, Tenant agrees to notify
its agents, employees, contractors, licensees, and invitees of any exposure or
potential exposure to Hazardous Materials at the Premises that Landlord brings
to Tenant’s attention. Landlord hereby represents and warrants that to the best
of Landlord’s knowledge,

12



--------------------------------------------------------------------------------



 



other than as set forth in Exhibit C, as of the date of this Lease, no other
Hazardous Materials are present in, on or around the Building or the Project.
Landlord agrees to indemnify and hold harmless Tenant and Tenant’s employees,
agents, directors, officers and partners from claims arising from the breach of
the warranty contained herein. Nothing in this Section or this Lease shall
require Tenant to indemnify Landlord with respect to, or clean up or remediate
any Hazardous Materials which were on or in the Premises, the Building or the
Project prior to the date this Lease was executed or which were placed on or in
the Premises, the Building or the Project by anyone other than Tenant or
Tenant’s agents, contractors, subtenants or representatives.
ARTICLE VI. COMMON AREAS; SERVICES
     SECTION 6.1. UTILITIES AND SERVICES. Tenant shall be responsible for and
shall pay promptly, directly to the appropriate supplier, all charges for water,
gas, electricity, sewer, heat, light, power, telephone, telecommunications
service, refuse pickup, janitorial service, interior landscape maintenance,
interior and exterior pest control, interior and exterior window washing,
security services, exterior plumbing (back flows testing), and all other
utilities, materials and services furnished directly to Tenant or the Premises
or used by Tenant in, on or about the Premises during the Term, together with
any taxes thereon. Tenant shall provide whatever janitorial and security
services it deems appropriate for the Premises and Landlord shall have no
responsibility for and shall not provide janitorial services to the Premises
unless requested to do so by Tenant. If any utilities or services are not
separately metered or assessed to Tenant, Landlord shall make a reasonable
determination of Tenant’s proportionate share of the Actual Cost (as hereinafter
defined) of such utilities and services, and Tenant shall pay such amount to
Landlord, as an item of additional rent, within thirty (30) days after receipt
of Landlord’s statement or invoice therefor. For purposes of this Lease, the
term “Actual Cost” shall mean an amount equal to actual incremental cost to
Landlord to provide the applicable service or utility to Tenant without markup
for profit. Alternatively, Landlord may elect to include such cost in the
definition of Site Costs in which event Tenant shall pay Tenant’s proportionate
share of such costs in the manner set forth in Section 4.2. Tenant shall also
pay to Landlord as an item of additional rent, within twenty (20) days after
receipt of Landlord’s annual statement or invoice therefor, an hourly charge of
Five Cents ($.05) per ton (which shall be in addition to the electricity charge
paid to the utility provider) for Tenant’s “after hours” usage of each HVAC unit
servicing the Premises. “After hours” shall mean more than three hundred
(300) hours per ton of compressor usage of each HVAC unit servicing the Premises
during any month during the Term, and shall be determined based upon the average
monthly operation of the applicable HVAC unit over each successive twelve
(12) month period commencing as of the Commencement Date of the Lease (or the
applicable portion of that annual period with respect to the final partial Lease
year). Such monthly usage shall be determined by Landlord based upon readings
from HVAC meters installed by Landlord. In turn, the average monthly usage
levels of each class (by tonnage) of HVAC unit serving the Premises shall be
aggregated and averaged so that excess use by Tenant of a particular unit will
be offset by a lower usage level of another unit of the same class over the
applicable billing cycle. Landlord shall not be liable for damages or otherwise
for any failure or interruption of any utility or other service furnished to the
Premises, and no such failure or interruption shall be deemed an eviction or
entitle Tenant to terminate this Lease or withhold or abate any rent due
hereunder except as otherwise provided in this Lease. Landlord shall at all
reasonable times have free access to the Building and Premises to install,
maintain, repair, replace or remove all electrical and mechanical installations
of Landlord; provided, however, that if such electrical and/or mechanical
installations are located in the Premises, Landlord shall provide Tenant with
reasonable prior notice of this intent to access same and shall follow Tenant’s
reasonable instructions as to the time and manner such work is to be performed
so as to minimize disruption to Tenant’s business operations.
     Notwithstanding the foregoing, if for more than five (5) consecutive days
following written notice to Landlord (the “Eligibility Period”), (a) there is no
HVAC or electricity service to all or a portion of the Premises, or such an
interruption of other essential utilities and building services, such as fire
protection or water, (b) there is any repair, maintenance or alteration
performed by Landlord, and/or (c) there is any failure by Landlord to provide
Tenant with access to the Premises or the parking areas, so that Tenant is
prevented from using and does not use all or a portion of the Premises, then
provided such interruption of services is not attributable to the fault or
neglect of Tenant, its agents, employees, contractors or subtenants or the
failure by Tenant to fulfill its responsibilities hereunder, Tenant’s rent
(inclusive of Basic Rent and Operating Expenses) shall thereafter be abated in
the same proportion that the Floor Area of the Premises rendered unusable from
time to time bears to the total Floor Area of the Premises until the Premises
are again usable by Tenant. However, in the event that Tenant is prevented from
conducting, and does not conduct, its business in any portion of the Premises
for a period of time in excess of the Eligibility Period, and the remaining
portion of the Building is not sufficient to allow Tenant to effectively conduct
its business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, the rent for the entire Building shall be abated; provided, however, if
Tenant reoccupies and conducts its business from any portion of the Building
during such period, the rent allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the Building
bears to the total rentable area of the Building, shall be payable by Tenant
from the date such business operations commence. The foregoing provisions shall
be Tenant’s sole recourse and remedy in the event of such an interruption of
services, and shall not apply in case of damage to, or destruction of, the
Premises (which shall be governed by the provisions of Article XI of the Lease).
Any disputes concerning the foregoing provisions shall be submitted to and
resolved by arbitration pursuant to Section 22.7 of this Lease.
     SECTION 6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term,
Landlord shall operate and maintain all Common Areas within the Project in a
“first class” manner and shall maintain the Project in compliance with
Section 7.2 below. The term “Common Areas” shall mean all areas of the Project
outside the footprint of the Building and other buildings in the Project which
are not held for exclusive use by persons entitled to occupy space, and all
other appurtenant areas and improvements within the Project provided by Landlord
for the common use of Landlord and tenants and their respective employees and
invitees, including without limitation parking areas and structures, driveways,
sidewalks, landscaped and planted areas, hallways and

13



--------------------------------------------------------------------------------



 



interior stairwells not located within the Premises, common electrical rooms and
roof access entries, common entrances and lobbies, elevators, and restrooms not
located within the premises of any tenant.
     SECTION 6.3. USE OF COMMON AREAS The occupancy by Tenant of the Premises
shall include the use of the Common Areas in common with Landlord and with all
others for whose convenience and use the Common Areas may be provided by
Landlord, subject, however, to compliance with all rules and regulations as are
prescribed from time to time by Landlord. All costs incurred by Landlord for the
maintenance and operation of the Common Areas shall be included in Site Costs
except to the extent any particular cost incurred is related to or associated
with Tenant and can be charged directly to Tenant whereupon Landlord shall
exclude from Site Costs the comparable charges attributable to other tenants.
Tenant shall keep the Common Areas clear of any obstruction or unauthorized use
related to Tenant’s operations or use of Premises, including without limitation,
planters and furniture. Unless caused by the negligence or willful misconduct of
Landlord or its agents, contractors or employees and not covered by Tenant’s
insurance, nothing in this Lease shall be deemed to impose liability upon
Landlord for any damage to, or loss of the property of, Tenant. As long as
Tenant’s access to and/or use of the Premises is not adversely affected,
Landlord may temporarily close any portion of the Common Areas for repairs,
remodeling and/or alterations, to prevent a public dedication or the accrual of
prescriptive rights, or for any other reason deemed sufficient by Landlord,
without liability to Landlord.
     SECTION 6.4. PARKING. Without the obligation to pay additional parking
charges therefor during the Lease Term, Tenant shall be entitled to the number
of vehicle parking spaces set forth in Item 15 of the Basic Lease Provisions,
which spaces shall be unreserved and unassigned, on those portions of the Common
Areas designated by Landlord for parking. Landlord shall designate and mark ten
(10) of such spaces as “reserved” for Tenant. Tenant shall not use more parking
spaces than such number. All parking spaces shall be used only for parking of
vehicles no larger than full size passenger automobiles, sports utility
vehicles, pickup trucks, carpool vehicles and vans. Tenant shall not permit or
allow any vehicles that belong to or are controlled by Tenant or Tenant’s
employees, suppliers, shippers, customers or invitees to be loaded, unloaded or
parked in areas other than those reasonably designated by Landlord for such
activities. Parking within the Common Areas shall be limited to striped parking
stalls, and no parking shall be permitted in any driveways, access ways or in
any area which would prohibit or impede the free flow of traffic within the
Common Areas. There shall be no parking of any vehicles for longer than a
forty-eight (48) hour period except in situations where an employee leaves his
or her car in the parking area while on a business trip, vacation or because of
personal or business necessity, the parties hereby otherwise agreeing that the
parking area is not to be used as a storage facility. Nothing contained in this
Lease shall be deemed to create liability upon Landlord to Tenant for any damage
to motor vehicles of visitors or employees, for any loss of property from within
those motor vehicles, or for any injury to Tenant unless ultimately determined
to be caused by the sole active negligence or willful misconduct of Landlord or
its agents, contractors or employees. Landlord shall cause the parking area to
be lighted at night and the landscaping will be subject to Tenant’s consent, not
to be unreasonably withheld, so as to reduce the likelihood that the trees and
bushes will “shed” on vehicles. Landlord shall have the right to establish, and
from time to time amend, and to enforce against all users all reasonable rules
and regulations that Landlord may reasonably deem necessary and advisable for
the proper and efficient operation and maintenance of parking within the Common
Areas. Landlord shall have the obligation to construct and maintain the parking
areas in good condition and operate lighting facilities within the parking
areas; and to do and perform such other acts in and to the parking areas and
improvements therein as, in the use of good business judgment, Landlord shall
determine to be advisable. Any person using the parking area shall observe all
directional signs and arrows and any posted speed limits. Parking areas shall be
used only for parking vehicles, except that washing, waxing, cleaning or
servicing of vehicles may be performed by or on behalf of Tenant as to vehicles
that belong to Tenant or its employees in locations within the parking areas
that will not interfere with the rights of other tenants of the Project. Subject
to the provisions of Section 10.5, Tenant shall be liable for any damage to the
parking areas caused by Tenant or Tenant’s employees, suppliers, shippers,
customers or invitees, including without limitation damage from excess oil
leakage. Tenant shall have no right to install any fixtures, equipment or
personal property in the parking areas or in the other Common Areas of the
Project.
     Notwithstanding anything contained in the Lease, Tenant’s parking
privileges shall be available to Tenant twenty-four (24) hours per day, seven
(7) days per week, every day of the year, in any location where Tenant shall
maintain its parking privileges. Tenant’s parking shall be non-tandem. In
addition, Tenant may load and unload trucks within the loading areas of the
Project.
     SECTION 6.5. CHANGES AND ADDITIONS BY LANDLORD. As long as Tenant’s access
to and/or use of the Premises and the Building shall not be adversely affected,
Landlord reserves the right to make alterations or additions to the Building or
the Project, or to the attendant fixtures and equipment. Landlord may at any
time relocate or remove parking areas (so long as reasonable substitute parking
is provided to Tenant) and other Common Areas, and may add buildings and areas
to the Project from time to time as long as Tenant’s use of the Project and
Common Areas is not adversely affected. Subject to the provisions of
Sections 6.1 and 22.9 of this Lease, no change shall entitle Tenant to any
abatement of rent or other claim against Landlord, provided that the change does
not deprive Tenant of reasonable access to or use of the Premises.
     SECTION 6.6. LICENSE FOR GENERATOR. At any time during the Term, Tenant
shall have the right to install, in locations designated by Landlord, one
(1) generator for the Building to supply back-up electrical power to the
Premises in the event of a reduction or interruption in the supply of normal
electrical power to the Premises. Tenant’s rights under this Section 6.6 shall
be subject to the following additional terms and provisions: (a) the exercise of
Tenant’s rights under this Section shall be subject to Tenant’s compliance, at
its sole cost and expense, with all laws and acquisition of all approvals and
permits required, from applicable governmental authorities and, if required,
from Ground Lessor; (b) the installation, maintenance, repair, monitoring and
removal of the generators shall be at Tenant’s sole cost and expense; (c) if
installed in the parking areas, the space taken up by the generators shall be
counted towards the parking spaces allocated to Tenant pursuant to Item 15 of
the Basic

14



--------------------------------------------------------------------------------



 



Lease Provisions; (d) Tenant shall comply with all laws pertaining to the
operation, maintenance and monitoring of generators, along with any additional
reasonable requirements imposed by Landlord in connection therewith (including,
without limitation, Landlord’s prior approval of the screening of the generators
and operational issues relating to the use of Hazardous Materials in connection
therewith), and shall provide Landlord with evidence of such compliance in such
form and at such times as Landlord requires; (e) Tenant shall maintain and
repair the generators, and shall be responsible for all reporting, monitoring,
clean up and remediation activities and costs pertaining to the generator
(including, without limitation, the obligations under Section 5.3 of the Lease
respecting Hazardous Materials used, stored and/or released from the generator);
(f) Tenant shall remove the generators and attendant screening at the expiration
or earlier termination of the Lease in accordance with the provisions of
Section 15.3 of the Lease (and shall obtain a customary closure certificate from
applicable governmental authorities in connection with such removal), and shall
repair any damage to the Building or Common Areas that occurs in connection with
such removal. Landlord agrees to reasonably cooperate with Tenant, but at no
additional cost or expense to Landlord, in obtaining any required permits and
approvals for the generators.
ARTICLE VII. MAINTAINING THE PREMISES
     SECTION 7.1. TENANT’S MAINTENANCE AND REPAIR. Tenant at its sole expense
shall make all repairs and replacements necessary to keep the Premises and the
Building (excluding therefrom the Building Structure which is Landlord’s
responsibility hereunder but including all Building Systems) in good condition,
excepting ordinary wear and tear and damage by casualty, including without
limitation all interior glass, interior doors, door closures, hardware,
fixtures, electrical, plumbing, fire life safety, access control and HVAC
equipment and systems, fire extinguisher equipment and other equipment installed
in the Premises and all Alterations constructed by Tenant pursuant to
Section 7.3 below. Any damage or deterioration of the Premises shall not be
deemed ordinary wear and tear if the same could have been prevented by good
maintenance practices by Tenant. In maintaining the Building Systems and HVAC
equipment, Tenant shall comply with the normal maintenance standards and
specifications followed by Landlord (which maintenance standards may be
reasonably enhanced by Landlord to reflect HVAC usage by Tenant that exceeds
normal office standards) and with all requirements imposed by equipment
manufacturers, and shall use qualified personnel and/or vendors to perform any
maintenance or repair work. Tenant shall permit representatives of Landlord
access on a regular basis to inspect the equipment and systems and Tenant’s
maintenance thereof. Should Landlord reasonably determine that Tenant is not
properly maintaining the Building Systems and equipment, then subject to
Tenant’s right to contest such determination pursuant to Section 22.7 below, and
if such failure shall continue for ten (10) business days after notice from
Landlord which ten (10) business day period will be extended for force majeure
occurences as described in Section 20.9, Landlord may elect thereafter to
maintain same and the costs thereof shall be included within Operating Expenses.
Landlord may also elect to undertake such maintenance responsibilities if the
original Tenant named herein or an Affiliate thereof is no longer occupying at
least thirty percent (30%) of the Premises. As part of its maintenance
obligations hereunder, Tenant shall assure that the Premises remain free of
moisture conditions which could cause mold and promptly repair any moisture
conditions occurring within the Premises, and Tenant shall, at Landlord’s
request, provide Landlord with copies of all maintenance schedules, reports and
notices prepared by, for or on behalf of Tenant except to the extent such
conditions existed at the time the Premises were delivered to Tenant and to such
extent, the liability and responsibilities shall remain with Landlord. Tenant
shall permit representatives of Landlord access on a regular basis to inspect
the equipment and systems and to fulfill its maintenance and repair obligations.
All repairs and replacements shall be at least equal in quality to the original
work, shall be made only by a licensed contractor and shall be made only at the
time or times reasonably approved by Landlord, taking into account that Tenant
may be the sole occupant of the Building. Any contractor utilized by Tenant
shall be subject to Landlord’s reasonable requirements for contractors, as
modified from time to time. Landlord may impose reasonable restrictions and
requirements with respect to repairs, as provided in Section 7.3, and the
provisions of Section 7.4 shall apply to all repairs. If Tenant fails to
properly maintain and/or repair the Premises as herein provided following
Landlord’s notice and the expiration of the applicable cure period (or earlier
if Landlord determines that such work must be performed prior to such time in
order to avoid damage to the Premises or Building or other detriment), then
Landlord may elect, but shall have no obligation, to perform any repair or
maintenance required hereunder on behalf of Tenant and at Tenant’s expense, and
Tenant shall reimburse Landlord upon demand for all costs incurred upon
submission of an invoice.
     SECTION 7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Sections 6.1 and
Section 7.1 and Article XI, Landlord shall provide service, maintenance and
repair with respect to the Building Structure, including but not limited to the
roof, foundations, and footings, Common Areas, exterior lighting, and the
exterior surfaces of the exterior walls of the Building (including exterior
glass), except that Tenant at its expense shall make all repairs which Landlord
deems reasonably necessary as a result of the act or negligence of Tenant, its
agents, employees, invitees, subtenants or contractors; provided, however, that
Tenant shall be entitled to reimbursement for the cost of any such repairs to
the extent the costs of such repairs is covered by insurance carried (or
required to be carried) by Landlord as part of Operating Expenses. Landlord
shall have the right to employ or designate any reputable person or firm,
including any employee or agent of Landlord or any of Landlord’s affiliates or
divisions, to perform any service, repair or maintenance function. Landlord need
not make any other improvements or repairs except as specifically required under
this Lease, and nothing contained in this Section shall limit Landlord’s right
to reimbursement from Tenant for maintenance, repair costs and replacement costs
as provided in Section 10.5 and elsewhere in this Lease. Except as set forth
herein, Tenant understands that it shall not make repairs at Landlord’s expense
or by rental offset. Tenant further understands that Landlord shall not be
required to make any repairs to the roof, foundations, footings, or the exterior
surfaces of the exterior walls of the Building (excluding exterior glass),
unless and until either Tenant has notified Landlord in writing of the need for
such repair or Landlord shall otherwise have received notification thereof, and
Landlord shall have a reasonable period of time thereafter to commence and
complete said repair, if warranted. All costs of any maintenance, repairs and
replacement on the part of Landlord provided hereunder shall be considered part
of Site Costs subject to the provisions of Section 4.2.

15



--------------------------------------------------------------------------------



 



     Notwithstanding any provision in this Lease to the contrary, if Landlord
shall fail to commence any repair obligations required under this Lease with
respect to the Building leased by Tenant within ten (10) business days following
Tenant’s written request for such repairs and thereafter complete such repairs
with commercially reasonable due diligence, or if Landlord shall fail to
commence any emergency repairs (i.e., repairs required to avoid imminent injury
or damage or cessation of business) with respect to any such full Building being
leased by Tenant within three (3) business days following written notice from
Tenant and thereafter complete such repairs with commercially reasonable due
diligence, then Tenant may elect to make repairs to such Building(s) at
Landlord’s expense by complying with the following provisions. Before making any
such repair, and following the expiration of the applicable period set forth
above, Tenant shall deliver to Landlord a notice for the need for such repair
(“Self Help Notice”), which notice shall specifically advise Landlord that
Tenant intends to exercise its self help right hereunder. Should Landlord fail,
within five (5) business days following receipt of the Self Help Notice (or
within two (2) business days following notice in the event of necessary
emergency repairs), to commence the necessary repair or to make other
arrangements reasonably satisfactory to Tenant, then Tenant shall have the right
to make such repair on behalf of Landlord. Landlord agrees that Tenant will have
access to the Building Systems and Building Structure within the Building to the
extent necessary to perform the work contemplated by this Section. In the event
Tenant takes such action, and such work will affect the Building Structure
and/or the Building Systems, Tenant shall use only those contractors used or
approved by Landlord in the Building for work on such Building Structure or
Building Systems unless such contractors are unwilling or unable to immediately
perform, or timely and competitively perform, such work, in which event Tenant
may utilize the services of any other qualified contractor which normally and
regularly performs similar work in Comparable Buildings in the area. Tenant
shall provide Landlord with a reasonably detailed invoice together with
reasonable supporting evidence of the costs reasonably and actually incurred.
Landlord shall either reimburse Tenant for the reasonable costs of such repairs
within thirty (30) days following receipt of Tenant’s invoice for such costs or
deliver a written objection stating with specificity the reasons Landlord
disputes Tenant’s actions or the amounts. If Landlord fails to pay Tenant’s
invoice within such thirty (30) day period or deliver a written objection,
Tenant shall have the right to offset such costs against Basic Rent next coming
due under this Lease. If Landlord delivers to Tenant, within thirty (30) days, a
written objection to the payment of such invoice, setting forth Landlord’s
reasons for its claim that such action did not have to be taken by Landlord
pursuant to the terms of this Lease or that the charges are excessive (in which
case Landlord shall pay the amount it contends would not have been excessive),
then Tenant shall not then be entitled to offset any amount from rent, but as
Tenant’s sole remedy, the dispute shall be resolved by arbitration pursuant to
Section 22.7 hereof. If Tenant prevails in the arbitration, the amount of the
award shall include interest at the Interest Rate (from the time of each
expenditure by Tenant until the date Tenant receives such amount by payment or
offset and attorneys’ fees and related costs). If Landlord fails to pay the
amount of the award within thirty (30) days from the date of the award, the
amount of the award may be deducted by Tenant from the Basic Rent next due and
owing under the Lease. Tenant shall be responsible for obtaining any necessary
governmental permits before commencing the repair work. Tenant shall be liable
for any damage, loss or injury resulting from said work to the extent of
Tenant’s or its agent’s, employee’s or contractor’s negligence.
     SECTION 7.3. ALTERATIONS. Tenant shall make no alterations, additions,
fixtures or improvements (“Alterations”) to the Premises or the Building without
the prior written consent of Landlord, which consent shall not be withheld
unless, and only to the extent that, a “Design Problem” exists as defined in the
Work Letter attached as Exhibit X hereto. Notwithstanding the foregoing,
Landlord’s consent shall not be required for any cosmetic alterations, additions
or improvements to the Premises which cost less than Fifty Thousand Dollars
($50,000.00) in the aggregate during any twelve (12) month period and which do
not (i) create a Design Problem or incorporate Non-Standard Improvements (as
those terms are defined in Exhibit X), or (ii) require any governmental permit
as a prerequisite to the construction thereof. Landlord shall in all events,
whether or not Landlord’s consent is required, have the right to reasonably
approve the contractor performing the installation and removal of Alterations
and Tenant shall not permit any contractor not approved by Landlord to perform
any work on the Premises or on the Building. Tenant shall obtain all required
permits for the installation and removal of Alterations and Replacements and
shall perform the installation and removal of Alterations and Replacements in
compliance with all applicable laws, regulations and ordinances, including
without limitation the ADA, all covenants, conditions and restrictions affecting
the Project, and the Rules and Regulations as described in Article XVII.
Landlord shall be entitled to a supervision fee in the amount of five percent
(5%) of the cost of the Alterations; provided that no such fee shall be imposed
for any Alteration project that does not require a governmental permit or that
costs less than Fifty Thousand Dollars ($50,000.00) in the aggregate. Under no
circumstances shall Tenant make any Alterations which incorporate any Hazardous
Materials, including without limitation asbestos-containing construction
materials into the Premises, the Building or the Common Area. If any
governmental entity requires, as a condition to any proposed Alterations by
Tenant, that improvements be made to the Common Areas, and if Landlord consents
to such improvements to the Common Areas pursuant to the Consent standard set
forth herein, then Tenant shall, at Tenant’s sole expense, make such required
improvements to the Common Areas in such manner, utilizing such materials, and
with such contractors, architects and engineers as Landlord may require in its
reasonable discretion; provided, however, that Tenant shall not be required to
make any modification of or addition to the Building Structure, Building Systems
and/or the exterior portions of the Site (including without limitation, the
Common Areas) except and to the extent required because of (a) Tenant’s use of
all or a portion of the Premises for other than normal and customary office
operations, or (b) Non-Standard Improvements installed by Tenant. Any request
for Landlord’s consent to any proposed Alterations shall be made in writing and
shall contain architectural plans describing the work in detail reasonably
satisfactory to Landlord. Should the work proposed by Tenant and consented to by
Landlord modify the basic floor plan of the Premises, then Tenant shall, at its
expense, furnish Landlord with as-built drawings and CAD disks compatible with
Landlord’s systems and standards. Unless Landlord otherwise agrees in writing,
all Alterations permanently affixed to the Premises, the Building or to the
Common Area (excluding moveable trade fixtures, equipment and furniture),
including without limitation all Tenant Improvements constructed pursuant to the
Work Letter (except as otherwise provided in the Work Letter), shall become the
property of Landlord and shall be surrendered with the Premises at the end of
the Term; provided that Landlord may, by notice to Tenant given at the time
Tenant requests Landlord’s consent to any Alteration, require Tenant to

16



--------------------------------------------------------------------------------



 



remove by the Expiration Date, or sooner termination date of this Lease, all or
any of the Alterations installed either by Tenant or by Landlord at Tenant’s
request, and to repair any damage to the Premises, the Building or the Common
Area arising from that removal. Notwithstanding the foregoing, Tenant shall not
be required to remove the Tenant Improvements described in the approved
“Preliminary Plan” as defined in Exhibit X attached hereto, nor any Alterations
which are normal and customary business office improvements and which either:
(1) utilize only “Standard Improvements” (as defined in Exhibit X), or (2) are
not a “Design Problem”. Tenant may, in connection with making any Alterations
approved by Landlord, remove, alter or replace any permanent alterations,
additions or improvements previously made to the Premises prior to the
Commencement Date of this Lease.
     SECTION 7.4. MECHANIC’S LIENS. Tenant shall remove any liens arising out of
any work performed, materials furnished, or obligations incurred by or for
Tenant. Upon request by Landlord, Tenant shall promptly (but in no event later
than five (5) business days following such request) cause any such lien to be
released by any legal means and/or by posting a bond in accordance with
California Civil Code Section 3143 or any successor statute. In the event that
Tenant shall not, within thirty (30) days following notice of the imposition of
any lien, cause the lien to be released of record by payment or posting of a
proper bond, Landlord shall have, in addition to all other available remedies,
the right to cause the lien to be released by any means it deems proper,
including payment of or defense against the claim giving rise to the lien. All
expenses so incurred by Landlord, including Landlord’s attorneys’ fees, and any
consequential or other damages incurred by Landlord arising out of such lien,
shall be reimbursed by Tenant upon demand, together with interest from the date
of payment by Landlord at the maximum rate permitted by law until paid. Tenant
shall give Landlord no less than twenty (20) days’ prior notice in writing
before commencing construction of any kind on the Premises or Common Area and
shall again notify Landlord that construction has commenced, such notice to be
given on the actual date on which construction commences, so that Landlord may
post and maintain notices of nonresponsibility on the Premises or Common Area,
as applicable, which notices Landlord shall have the right to post and which
Tenant agrees it shall not disturb. Tenant shall also provide Landlord notice in
writing within ten (10) days following the date on which such work is
substantially completed. The provisions of this Section shall expressly survive
the expiration or sooner termination of this Lease
     SECTION 7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times,
upon reasonable prior written notice (except in emergencies, when no notice
shall be required), have the right to enter the Premises to inspect them, to
supply services in accordance with this Lease, to perform any work required or
permitted to be performed by Landlord within the Premises, to have access to
install, repair, maintain, replace or remove all electrical and mechanical
installations of Landlord and to protect the interests of Landlord in the
Premises, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the last eighteen (18) months of the Term or
when an uncured Tenant Event of Default exists, to prospective tenants), all
without being deemed to have caused an eviction of Tenant and without abatement
of rent except as provided elsewhere in this Lease. Except for mutually agreed
upon times for regularly scheduled services (such as janitorial services) and
except in the event of emergencies, Landlord agrees that Tenant may elect to
have a representative accompany any entry by Landlord. Furthermore, any entry by
Landlord shall be accomplished as expeditiously as reasonably possible and in a
manner so as to cause as little interference to Tenant as reasonably possible.
Landlord shall have the right, if desired, to retain a key which unlocks all of
the doors in the Premises, excluding Tenant’s vaults, safes, and Secured Areas
(as defined below) and Landlord shall have the right to use any and all means
which Landlord may deem proper to open the doors in an emergency in order to
obtain entry to the Premises, and any entry to the Premises obtained by Landlord
shall not under any circumstances be deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or any eviction of Tenant from the
Premises. Notwithstanding anything to the contrary set forth above, Tenant may
reasonably and in good faith designate certain areas of the Premises as “Secured
Areas” should Tenant require such areas for the purpose of securing certain
valuable property or confidential information. Landlord may not enter such
Secured Areas except in the case of emergency or in the event of a Landlord
inspection, in which case Landlord shall provide Tenant with ten (10) days’
prior written notice of the specific date and time of such Landlord inspection.
     SECTION 7.6. COMMUNICATIONS EQUIPMENT. During the Term of this Lease,
Landlord hereby grants to Tenant a license (the “License”) to install, maintain
and operate on the roof of the Building antennas and accompanying communications
equipment not exceeding forty-eight inches (48”) in height as to each antenna
(collectively, the “Antenna”), in accordance with and subject to the terms and
conditions set forth below. The Antenna shall be installed at a location
designated by Landlord and reasonably acceptable to Tenant (“Licensed Area”).
Except for equipment of the Landlord necessary to service the Building, no one
other than Tenant shall have the right to use the roofs of the Building leased
by Tenant. The Licensed Area shall be considered to be a part of the Premises
for all purposes under the Lease (other than the payment of Basic Rent and
Operating Expenses), and except as otherwise expressly provided in this
Section 7.6 all provisions applicable to the use of the Premises under the Lease
shall apply to the Licensed Area and its use by Tenant.
               (1) Tenant shall not be obligated to pay any license fee for the
use of the Licensed Area pursuant to this Section 7.6 during the Term of this
Lease;
               (2) Tenant shall use the Licensed Area only for the installation,
operation, repair, replacement and maintenance of the Antenna and the necessary
mechanical and electrical equipment to service said Antenna and for no other use
or purpose. The installation of the Antenna and all equipment and facilities
related thereto, including any required conduit from the Premises to the
Antenna, shall be deemed to constitute an alteration subject to the provisions
of Section 7.3 of the Lease, provided that Landlord shall not withhold its
approval of same unless a Design Problems exist. Landlord may require
appropriate screening for the Antenna as a condition of Landlord’s approval of
the installation of the Antenna;
               (3) The Antenna shall be used only for transmitting and/or
receiving data, audio and/or video signals to and from Tenant’s facilities
within the Premises for Tenant’s use, and shall not be used or permitted to be

17



--------------------------------------------------------------------------------



 



used by Tenant for purposes of broadcasting signals to the public or to provide
commercial telecommunications or other communications transmitting or receiving
services to any third parties;
               (4) In the event any other communications system or broadcast or
receiving facilities are operating in the area, Tenant shall at all times during
the term of the License take such reasonable steps to conduct its operations so
as to ensure that such other systems or facilities shall not be subjected to
harmful interference as a result of such operations by Tenant. Upon notification
from Landlord of any such interference, Tenant agrees to immediately take the
necessary steps to correct such situation, and Tenant’s failure to do so shall
be deemed a default under the terms of this Lease.
               (5) During the term of the License, Tenant shall comply with any
standards promulgated by applicable governmental authorities or otherwise
reasonably established by Landlord regarding the generation of electromagnetic
fields. Any claim or liability resulting from the use of the Antenna or the
Licensed Area shall be subject to the indemnification provisions of this Lease
applicable to Tenant’s use of the Premises;
               (6) During the term of the License, Tenant shall pay all taxes
attributable to the Antenna and other equipment owned and installed by Tenant,
and Tenant shall assure and provide Landlord with evidence that the Licensed
Area and Tenant’s use thereof are subject to the insurance coverages otherwise
required to be maintained by Tenant as to the Premises pursuant to Exhibit D;
and
               (7) Upon the expiration or sooner termination of the Lease,
Tenant shall remove the Antenna and all related equipment and facilities,
including any conduit from the Premises to the Antenna, from the Licensed Area
and any other portions of the Building within or upon which the same may be
installed, and shall restore the Licensed Area and all other areas affected by
such removal to their original condition, reasonable wear and tear excepted, all
at its sole cost and expense.
     SECTION 7.7. COMMUNICATION VENDORS. Tenant shall have the right to select
all required communications vendors for the Premises, and such vendors shall be
allowed reasonable access to the Buildings and the Common Areas and the risers
within the Building without charge (including easements, if necessary) to supply
communications service during the Term of this Lease.
ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT’S PROPERTY
     Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes and assessments levied against all personal property of
Tenant located in the Premises, and, if required by Landlord, against all
improvements to the Premises made by Landlord (at Tenant’s request) or Tenant
which are above Landlord’s Project standard in quality and/or quantity for
comparable space within the Project (“Above Standard Improvements”), and against
any Alterations (as defined in Section 7.3) made to the Premises or the Building
by or on behalf of Tenant. If possible, Tenant shall cause its personal
property, Above Standard Improvements and Alterations to be assessed and billed
separately from the real property of which the Premises form a part. If any
taxes required to be paid by Tenant on Tenant’s personal property, Above
Standard Improvements and/or Alterations are levied against Landlord or
Landlord’s property and if Landlord pays the same, or if the assessed value of
Landlord’s property is increased by the inclusion of a value placed upon the
personal property, Above Standard Improvements and/or Alterations of Tenant and
if Landlord pays the taxes based upon the increased assessment, Landlord shall
have the right to require that Tenant pay to Landlord the taxes so levied
against Landlord or the proportion of the taxes resulting from the increase in
the assessment. In calculating what portion of any tax bill which is assessed
against Landlord separately, or Landlord and Tenant jointly, is attributable to
Tenant’s Above Standard Improvements, Alterations and personal property,
Landlord’s reasonable determination shall be conclusive.
ARTICLE IX. ASSIGNMENT AND SUBLETTING
     SECTION 9.1. RIGHTS OF PARTIES.
     (a) Notwithstanding any provision of this Lease to the contrary, and except
as to transfers expressly permitted without Landlord’s consent pursuant to
Sections 9.4 and 9.5, Tenant will not, either voluntarily or by operation of
law, assign, sublet, encumber, or otherwise transfer all or any part of Tenant’s
interest in this Lease or the Premises, or permit the Premises to be occupied by
anyone other than Tenant, without Landlord’s prior written consent, which
consent shall not unreasonably be withheld conditioned or delayed in accordance
with the provisions of Section 9.1(b). Except as to transfers expressly
permitted without Landlord’s consent pursuant to Sections 9.4 and 9.5 no
assignment (whether voluntary, involuntary or by operation of law) and no
subletting shall be valid or effective without Landlord’s prior written consent
and, at Landlord’s election, any such assignment or subletting shall be void and
of no force and effect. Landlord shall not be deemed to have given its consent
to any assignment or subletting by any course of action other than written
consent.
     (b) If Tenant desires to transfer an interest in this Lease or the
Premises, it shall first notify Landlord of its desire and shall submit in
writing to Landlord: (i) the name and address of the proposed transferee;
(ii) the nature of any proposed transferee’s business to be carried on in the
Premises; (iii) the terms and provisions of any proposed sublease, assignment or
other transfer, including a copy of the proposed assignment, sublease or
transfer form; (iv) a completed Environmental Questionnaire from the proposed
assignee, subtenant or transferee; (v) any other information reasonably
requested by Landlord and reasonably related to the transfer and (vi) the fee
described in Section 9.1(e). Except as provided in Section 9.1(c), Landlord
shall not unreasonably withhold its consent so long as: (1) the use of the
Premises will be consistent with the provisions of this Lease; (2) insurance
requirements of the proposed assignee or subtenant shall be brought into
conformity with Landlord’s then current leasing practice provided such practice
is comparable to the practices of landlords of Comparable Buildings; (3) a
proposed

18



--------------------------------------------------------------------------------



 



subtenant or assignee demonstrates to the reasonable satisfaction of Landlord
that it is financially responsible to undertake the financial obligations of the
transfer by providing credit enhancements such as letters of credit guarantees
and the like and/or by submission to Landlord of all reasonable information as
requested by Landlord concerning the proposed subtenant or assignee, including,
but not limited to, a balance sheet of the proposed subtenant or assignee as of
a date within ninety (90) days of the request for Landlord’s consent, statements
of income or profit and loss of the proposed subtenant or assignee for the
two-year period preceding the request for Landlord’s consent (or, if shorter,
for whatever period the subtenant or assignee has been in business) and/or a
certification signed by the proposed subtenant or assignee that it has not been
evicted at any other leased premises for the 3-year period preceding the request
for Landlord’s consent (except that this requirement shall not be imposed if
Tenant hereunder has a net worth of at least One Hundred Million Dollars
($100,000.000.00); (4) the proposed transferee is not an existing tenant of the
Project (except that this restriction shall not apply if Landlord does not have
sufficient available space in the Project to accommodate the proposed
transferee(; (5) the proposed transfer will not impose material additional
security or other burdens on Landlord; and (6) the proposed transferee has been
approved by the Ground Lessor.
               If Landlord consents to the proposed transfer, Tenant may effect
the transfer upon the terms described in the information furnished to Landlord;
provided that any material change in the terms shall be subject to Landlord’s
consent as set forth in this Section 9.1 Landlord shall approve or disapprove
any requested transfer within ten (10) business days following receipt of
Tenant’s written request, the information set forth above, and the fee set forth
below, and any failure by Landlord to respond within such ten (10) business day
period shall be deemed to be Landlord’s consent thereto.
     (c) Notwithstanding anything to the contrary contained in this Article IX,
in the event that Tenant contemplates an assignment of this Lease, or a sublease
of all or a portion of the Premises for substantially the remainder of the Term
of this Lease (“Contemplated Transfer”), then Tenant shall give Landlord notice
(“Intention to Transfer Notice”) of such Contemplated Transfer. The Intention to
Transfer Notice shall specify the portion and amount of rentable square feet of
the Premises which Tenant intends to transfer (“Contemplated Transfer Space”),
the contemplated date of the commencement of the Contemplated Transfer
(“Contemplated Effective Date”) and shall state that it is an assignment or a
sublease of the Contemplated Transfer Space for substantially all of the
remainder of the Term of this Lease, and shall specify that such Intention to
Transfer Notice is delivered to Landlord pursuant to this Section 9.1(c) in
order to allow Landlord to elect to recapture the Contemplated Transfer Space.
Thereafter, Landlord shall have the option, by giving written notice to Tenant
within fifteen (15) business days after receipt of such Intention to Transfer
Notice, to recapture such Contemplated Transfer Space upon the basic terms and
conditions specified in the Intention to Transfer Notice. In the event Landlord
does not give such written recapture notice to Tenant within such fifteen
(15) business day period, Tenant shall have one hundred eighty (180) days
thereafter within which to effect the transfer in accordance with the Intention
to Transfer Notice and subject to compliance with the other provisions of this
Lease. In the event Tenant does not complete the transfer within that 180-day
period, Tenant shall be required to deliver a new Intention to Transfer Notice
to Landlord and repeat the provisions of this Section. In the event the
recapture option is exercised by Landlord, this Lease shall be canceled and
terminated with respect to the Contemplated Transfer Space as of the
Contemplated Effective Date. In the event of a recapture by Landlord, if this
Lease shall be canceled with respect to less than the entire Premises, (i) the
rent reserved herein shall be prorated on the basis of the number of rentable
square feet retained by Tenant in proportion to the number of rentable square
feet contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon the request of either party, the
parties shall execute written confirmation of the same, (ii) Landlord shall
install, on a commercially reasonable basis, any corridor and/or demising wall,
at Landlord’s expense, which is required as a result of the cancellation of the
Lease with respect to less than the entire Premises, and (iii) if the recapture
results in Tenant leasing less than a full Building, then the provisions of the
next succeeding paragraph of this Section 9.1(c) shall apply with respect to
that partial Building space.
     Following the exercise by Landlord of it’s “recapture” rights herein
provided, should Tenant lease space within the Building that consists of less
than the entire Building (“Partial Building Space”) then this Lease shall be
deemed amended to reflect normal leasing practices in multi-tenant buildings
within the Project. Such changes shall include without limitation the following:
(i) not all utility services may be separately metered to the Partial Building
Space, in which event the Operating Expenses payable by Tenant for the Partial
Building Space shall include Tenant’s proportionate share of such costs,
(ii) all Building systems and interior Common Areas in the Building shall be
maintained by Landlord, (iii) after-hours HVAC charges shall be assessed for the
Partial Building Space based on Landlord’s normal allotted hours of operation
(except that the charge for after-hours usage shall e at the same rate per hour
as set forth in Section 6.1 below), (iv) the Operating Expenses for the Partial
Building Space shall include a Landlord management fee that is consistent with
that imposed in other multi-tenant buildings in the Project (provided that such
fee shall not exceed that being generally charged by landlords of comparable
office projects in the area), (v) all access control systems for the Building
(but not Tenant’s space within such Building) and access to Building conduits
and risers shall be controlled by Landlord, and (vi) any exclusive rights
granted in this Lease with respect to a Building shall be a shared right based
on Landlord’s normal multi-tenant leasing practice. Should Tenant lease Partial
Building Space but subsequently lease the Building in its entirety, then the
special provisions of this paragraph shall thereupon cease to be applicable.
     (d) Tenant agrees that fifty percent (50%) of any amounts paid by the
assignee or subtenant, however described (“Transfer Profits”) in excess of
(i) the Basic Rent payable by Tenant hereunder, or in the case of a sublease of
a portion of the Premises, in excess of the Basic Rent reasonably allocable to
such portion, plus (ii) Tenant’s Transfer Costs which Tenant certifies to
Landlord have been paid shall be the property of Landlord and such amounts shall
be payable directly to Landlord by Tenant. “Transfer Costs” means the direct
out-of-pocket costs actually incurred by Tenant to provide occupancy related
services to such assignee or subtenant of a nature commonly provided by
landlords of similar space including but not limited to reasonable brokerage
fees, fees paid by Tenant to Landlord pursuant to this Article IX, rent as to
the transferred space paid to Landlord by Tenant from

19



--------------------------------------------------------------------------------



 



the later of (i) the date Tenant sends to Landlord a factually correct written
notice that it has vacated the space being transferred and (ii) the date Tenant
shall have retained the services of a broker to market such space until the date
the sublease of such space commences to pay rent to Tenant for such space
(“Vacancy Costs”), cost of tenant improvements for the transferee or other
economic concessions, the unamortized cost of the initial Tenant Improvements
(exclusive of subsequent Alterations) made to the Premises and funded by Tenant
pursuant to the Work Letter hereto and without reimbursement from Landlord
(“Unamortized Improvement Costs”), reasonable attorneys fees and marketing
costs. Notwithstanding the foregoing, however, Unamortized Improvement Costs
shall not be recoverable by Tenant in connection with any subletting for which
Landlord enters into a Recognition Agreement pursuant to Section 9.6 below, nor
shall Vacancy Costs in excess of one (1) year for any space for which Landlord
enters into a Recognition Agreement. Tenant shall within thirty (30) days after
the effective date of any such assignment or subletting deliver to Landlord a
written certified statement setting forth the Transfer Costs incurred and a
schedule of the time required to recover those costs. After Tenant has recovered
one hundred percent (100%) of its Transfer Costs, fifty percent (50%) of the
Transfer Profits shall be paid to Landlord as and when received by Tenant for
the remainder of the term of such sublease of assignment. Landlord shall have
the right to request copies from Tenant of documentation to support the Transfer
Costs incurred and/or to have such records reviewed or audited by an employee of
Landlord or an outside accountant to confirm the accuracy thereof. In the event
such Transfer Costs are overstated by Tenant by more than five percent (5%),
Tenant shall reimburse Landlord for its out-of-pocket costs incurred in
connection with such review or audit. At Landlord’s request, a written agreement
shall be entered into by and among Tenant, Landlord and the proposed assignee or
subtenant confirming the requirements of this subsection.
     (e) Tenant shall pay to Landlord a fee equal to Five Hundred Dollars
($500.00) to process any request by Tenant for an assignment, subletting or
other transfer under this Lease. Tenant shall pay Landlord the sum of Five
Hundred Dollars ($500.00) concurrently with Tenant’s request for consent to any
assignment, subletting or other transfer, and Landlord shall have no obligation
to consider such request unless accompanied by such payment. Such fee is hereby
acknowledged as a reasonable amount to reimburse Landlord for its costs of
review and evaluation of a proposed transfer.
     SECTION 9.2. EFFECT OF TRANSFER. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant of its obligation to pay rent and to
perform all its other obligations under this Lease. Moreover, Tenant shall
indemnify and hold Landlord harmless, as provided in Section 10.3, for any act
or omission by an assignee or subtenant. Each assignee, other than Landlord,
shall assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease. No assignment or
subletting shall be effective or binding on Landlord unless documentation in
form and substance reasonably satisfactory to Landlord in its reasonable
discretion evidencing the transfer, and in the case of an assignment, the
assignee’s assumption of the obligations of Tenant under this Lease, is
delivered to Landlord and both the assignee/subtenant and Tenant deliver to
Landlord an executed consent to transfer instrument prepared by Landlord and
consistent with the requirements of this Article. The acceptance by Landlord of
any payment due under this Lease from any other person shall not be deemed to be
a waiver by Landlord of any provision of this Lease or to be a consent to any
transfer. Consent by Landlord to one or more transfers shall not operate as a
waiver or estoppel to the future enforcement by Landlord of its rights under
this Lease or as a consent to any subsequent transfer.
     SECTION 9.3. SUBLEASE REQUIREMENTS. The following terms and conditions
shall apply to any subletting by Tenant of all or any part of the Premises and
shall be deemed included in each sublease:
     (a) Each and every provision contained in this Lease (other than with
respect to the payment of rent hereunder) is incorporated by reference into and
made a part of such sublease, with “Landlord” hereunder meaning the sublandlord
therein and “Tenant” hereunder meaning the subtenant therein and the sublet
space being substituted for “Premises.” Notwithstanding the foregoing, Landlord
agrees that Tenant will not be in violation of this Lease if it grants subtenant
lesser rights under the sublease than were granted to Tenant under this Lease or
imposes greater obligations on the subtenant under the sublease than were
imposed on Tenant under this Lease.
     (b) Tenant hereby irrevocably assigns to Landlord all of Tenant’s interest
in all rentals and income arising from any sublease of the Premises, and
Landlord may collect such rent and income and apply same toward Tenant’s
obligations under this Lease; provided, however, that until there is an Event of
Default by Tenant, Tenant shall have the right to receive, collect and retain
the sublease rentals. Landlord shall not, by reason of this assignment or the
collection of sublease rentals, be deemed liable to the subtenant for the
performance of any of Tenant’s obligations under the sublease. Tenant hereby
irrevocably authorizes and directs any subtenant, upon receipt of written notice
from Landlord stating that an uncured Event of Default exists in the performance
of Tenant’s obligations under this Lease, to pay to Landlord all sums then and
thereafter due under the sublease. Tenant agrees that the subtenant may rely on
the notice without any duty of further inquiry and notwithstanding any notice or
claim by Tenant to the contrary. Tenant shall have no right or claim against the
subtenant or Landlord for any rentals so paid to Landlord.
     SECTION 9.4. CERTAIN TRANSFERS. The following shall be deemed to constitute
an assignment of this Lease: (a) the sale of all or substantially all of
Tenant’s assets (other than bulk sales in the ordinary course of business) or
(b) if Tenant is a corporation, an unincorporated association, a limited
liability company or a partnership, the transfer, assignment or hypothecation of
any stock or interest in such corporation, association, limited liability
company or partnership that results in a change of control of such entity.
Notwithstanding the foregoing, occupancy of all or part of the Premises by a
corporate parent, subsidiary, or affiliated companies of Tenant or of Tenant’s
parent or of Tenant’s subsidiary shall not be deemed an assignment or subletting
provided that

20



--------------------------------------------------------------------------------



 



such parent, subsidiary or affiliated companies were not formed as a subterfuge
to avoid the obligations of this Article IX. Furthermore, without limiting the
generality of the foregoing, Tenant may assign the Lease at any time, or
sublease all or part of the Premises, without receipt of Landlord’s consent, to
any entity which acquires all or substantially all of Tenant’s business, or
which is acquired in whole or in part by Tenant, or which is controlled directly
or indirectly by Tenant, or which entity controls, directly or indirectly,
Tenant (“Affiliate”), or which owns or is owned by the Affiliate, so long as
such transaction was not entered into as a subterfuge to avoid the obligations
and restrictions of this Lease. In connection with any such transfer to an
Affiliate, (i) if Tenant does not survive and remain in existence after such
transfer, the net worth of the successor after such transfer is at least equal
to the lower of the net worth of Tenant as of the execution of this Lease by
Landlord or the net worth of Tenant immediately prior to the date of such
transfer, evidence of which, satisfactory to Landlord, shall be presented to
Landlord prior to such transfer; (ii) Tenant shall provide to Landlord, prior to
such transfer, written notice of such transfer and such assignment documentation
and other information as Landlord may reasonably request in connection
therewith; and (iii) all of the other terms and requirements of this Article
shall apply with respect to such assignment. The normal and customary issuance
and transfer of shares among and between the shareholder employees of Tenant to
reflect the addition, withdrawal or change in ownership interests of the
shareholder employees of Tenant shall not be deemed an assignment or other
transfer of Tenant’s interest in this Lease.
     SECTION 9.5. OCCUPANCY BY OTHERS. Tenant may allow any person or company
which is a client or customer of Tenant or which is providing service to Tenant
or one of Tenant’s clients to occupy, during the period of such business
relationship, certain portions of the Premises without such occupancy being
deemed an assignment or subleasing as long as such relationship was not created
as a subterfuge to avoid the obligations set forth in this Article IX, provided
that any such occupancy shall be subject to the requirements of this Lease.
     SECTION 9.6. RECOGNITION AGREEMENT. To the extent that Tenant enters into a
sublease for all of the Floor Area of the Building, Landlord, if it grants its
consent to such sublease, shall also, upon written request delivered to Landlord
at the time of the request for Landlord’s consent to the sublease,
simultaneously jointly execute with the subtenant a recognition and attornment
agreement (the “Recognition Agreement”) pursuant to which the parties shall
agree that in the event an Event of Default occurs under this Lease and this
Lease is terminated, the parties shall, not later than fifteen (15) days
thereafter, enter into a direct lease for the space being subleased subject to
the provisions below (the “New Lease”); provided that Landlord shall have no
obligation to enter into a Recognition Agreement with any prospective subtenant
with which Landlord had been in active negotiations for a direct lease of space
within the past one hundred fifty (150) days. For purposes of the foregoing,
Landlord shall be deemed to have been in active negotiations with a prospective
tenant if either (i) a proposed lease document had been prepared by Landlord and
delivered to the prospective tenant or (ii) Landlord and such prospective tenant
had been in continuing negotiations for space over at least a thirty (30) day
period and a written letter of intent or proposal had been submitted by Landlord
and responded to by such proposed tenant. Landlord’s obligation to enter into
the New Lease shall be conditioned upon (i) the subtenant not then being in
default of its financial obligations under its sublease with Tenant and (ii) the
subtenant not then being the debtor in any bankruptcy or insolvency proceedings.
The term of the New Lease shall be for the remaining scheduled Term of this
Lease, exclusive of any extension options. The rental rate under the New Lease
shall be the higher of the rental rate then and thereafter due under this Lease
or the rental rate due under the sublease, and prior to and as a condition of
the execution of the New Lease by Landlord, the tenant thereunder shall fund a
security deposit to Landlord in the amount of one hundred ten percent (110%) of
the last full month’s rent under the New Lease (and the New Lease shall contain
Landlord’s standard security deposit provisions) and shall deliver to Landlord
proper evidence of required insurance coverage. The New Lease shall provide that
the space is being leased in an as-is condition, and Landlord shall not be
responsible for any tenant improvements. Unless otherwise agreed by Landlord at
the time, no extension or expansion rights shall be provided by Landlord under
the New Lease. Landlord shall be entitled under the New Lease to its then
standard property management and construction management fees for the Project.
In no event shall Landlord be liable for any act, omission, covenant or breach
by Tenant under the sublease or for the return of any advance rental payments or
deposits under the sublease that have not been actually delivered to Landlord,
nor shall Landlord be liable for any brokerage commissions in connection with
the New Lease. The New Lease shall be prepared by Landlord and, subject to the
provisions above in this Section, shall be consistent with the non-economic
terms and provisions of this Lease, except for the following modifications:
(1) Sections 3.2, 3.3, 3.4, 3.5, 9.6, 10.2(b), 10.6, 13.2, 15.2 and 21.4 of this
Lease shall be deleted in their entireties from the New Lease; (2) appropriate
modifications shall be made to the New Lease to reflect that all Building
Systems shall, at Landlord’s election, be maintained by Landlord; (3) the New
Lease shall reflect Landlord’s then-standard after-hours HVAC standards and
charges and Section 6.1 shall be appropriately modified; (4) the definition of
Non-Standard Improvements in Section 7.3 shall be amended to refer to any
improvements other than Landlord’s Building Standard Improvements as defined in
Exhibit X to this Lease; and (5) the definition of “Transfer Costs” in
Section 9.1(d) shall be modified to delete the inclusion of Vacancy Costs and
Unamortized Improvement Costs.
ARTICLE X. INSURANCE AND INDEMNITY
     SECTION 10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense,
shall provide and maintain in effect the insurance described in Exhibit D.
Evidence of that insurance must be delivered to Landlord prior to the
Commencement Date or any earlier date on which Tenant may enter upon or take
possession of the Premises for any reason whatsoever.
     SECTION 10.2. LANDLORD’S INSURANCE. (a) Landlord shall provide all of the
following types of insurance, with customary deductible and in amounts and
coverages as may be determined by Landlord in its reasonable discretion based on
the types and amounts of insurance (and deductibles) being maintained by
comparable landlords of Comparable Buildings: “all risk” property insurance,
subject to standard exclusions, covering the Building and/or Project, loss of
rent insurance, worker’s compensation insurance and commercial

21



--------------------------------------------------------------------------------



 



general liability coverage. Landlord shall not be required to carry insurance of
any kind on Tenant’s removable improvements or property, including, without
limitation, Tenant’s trade fixtures, furnishings, equipment, signs and all other
items of personal property, and Landlord shall not be obligated to repair or
replace that property should damage occur. All proceeds of insurance maintained
by Landlord upon the Building and/or Project shall be the property of Landlord,
whether or not Landlord is obligated to or elects to make any repairs. At
Landlord’s option, Landlord may self-insure all or any portion of the risks for
which Landlord elects to provide insurance hereunder.
     (b) Notwithstanding the foregoing, however, Tenant may elect to carry the
all-risk property insurance coverage on the Building, provided that the coverage
(and the financial rating of the carrier) is in all material respects at least
equivalent to that being carried by Landlord. Tenant may exercise such election
by written notice to Landlord delivered prior to the date that Landlord
purchases its annual property policy. All costs of that insurance shall be
timely funded in full by Tenant, and Landlord shall be the named insured on that
policy. Landlord shall have the right to review and approve any such policy
based upon the foregoing criteria. Should Tenant elect to purchase such
insurance, then the Site Costs allocated to Tenant shall not include any
property insurance component for the Building or for any other buildings in the
Project. For purposes of this subsection, an “affiliate” of Landlord shall mean
any entity controlled by, controlling, or under common control with The Irvine
Company, or any entity succeeding to a substantial portion of the commercial
property assets of The Irvine Company.
     SECTION 10.3. TENANT’S INDEMNITY. . To the fullest extent permitted by law,
Tenant shall defend, indemnify, protect, save and hold harmless Landlord, its
agents, any and all affiliates of Landlord, including, without limitation, any
corporations or other entities controlling, controlled by or under common
control with Landlord, and the Ground Lessor from and against any and all
claims, liabilities, costs or expenses arising either before or after the
Commencement Date from Tenant’s use or occupancy of the Premises, the Building
or the Common Areas, including without limitation, the use by Tenant, its
agents, employees, invitees or licensees of any recreational facilities within
the Common Areas, or from the conduct of its business, or from any activity,
work, or thing done, permitted or suffered by Tenant or its agents, employees,
invitees or licensees in or about the Premises, the Building or the Common
Areas, or from any Event of Default in the performance of any obligation on
Tenant’s part to be performed under this Lease, or from any act or negligence or
willful misconduct of Tenant or its agents, employees, visitors, patrons,
guests, invites or licensees in, on or about the Premises, the Building or the
Project. In cases of alleged negligence asserted by third parties against
Landlord and/or Ground Lessor which arise out of, are occasioned by, or in any
way attributable to Tenant, its agents’, employees’, contractors’, licensees’ or
invitees’ use and occupancy of the Premises, the Building or the Common Areas,
or from the conduct of its business or from any activity, work or thing done,
permitted or suffered by Tenant or its agents, employees, invitees or licensees
on Tenant’s part to be performed under this Lease, or from any negligence or
willful misconduct of Tenant, its agents, employees, licensees or invitees in,
on or about the Premises, the Building or the Project, Tenant shall accept any
tender of defense for Landlord and Ground Lessor and shall, notwithstanding any
allegation of negligence or willful misconduct on the part of the Landlord,
defend Landlord and Ground Lessor with counsel reasonably satisfactory to
Landlord and protect and hold Landlord and Ground Lessor harmless and pay all
costs, expenses and attorneys’ fees incurred in connection with such litigation,
provided that Tenant shall not be liable for any such injury or damage, and
Landlord shall reimburse Tenant for the reasonable attorneys’ fees and costs for
the attorney representing both parties, all to the extent and in the proportion
that such injury or damage is ultimately determined by a court of competent
jurisdiction (or in connection with any negotiated settlement agreed to by
Landlord) to be attributable to the negligence or willful misconduct of Landlord
or its authorized agents or employees. Upon Landlord’s request, Tenant shall at
Tenant’s sole cost and expense, retain a separate attorney reasonably selected
by Landlord to represent Landlord or Ground Lessor in any such suit if Landlord
reasonably determines that the representation of both Tenant and Landlord or
Ground Lessor by the same attorney would cause a conflict of interest; provided,
however, that to the extent and in the proportion that the injury or damage
which is the subject of the suit is ultimately determined by a court of
competent jurisdiction (or in connection with any negotiated settlement agreed
to by Landlord) to be attributable to the negligence or willful misconduct of
Landlord, Landlord shall reimburse Tenant for the reasonable legal fees and
costs of the separate attorney retained by Tenant. The provisions of this
Section shall expressly survive the expiration or sooner termination of this
Lease. Notwithstanding the foregoing, in the event it is ultimately determined
that any claim, liability or expense was caused by the negligence or willful
misconduct of Landlord, its employees, agents or contractors, then subject to
Sections 10.5 and 14.8 below, Landlord shall indemnify and hold Tenant harmless
from and against such liability or expense.
     SECTION 10.4. LANDLORD’S NONLIABILITY. Except to the extent of the
negligence or willful misconduct of Landlord or its agents, contractors or
employees (but subject to Sections 10.5 and 14.8 below), Landlord shall not be
liable to Tenant, and Tenant hereby waives all claims against Landlord and
knowingly assumes the risk of for loss of or damage to any property, or loss or
interruption of business or income, or any other loss, cost, damage, injury or
liability whatsoever (including without limitation any consequential damages and
lost profit or opportunity costs) resulting from, but not limited to, Acts of
God, acts of civil disobedience or insurrection, acts or omissions of third
parties and/or of other tenants within the Project or their agents, employees,
contractors, guests or invitees, fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak or flow from or into any part of the
Premises or from the breakage, leakage, obstruction or other defects of the
pipes, sprinklers, wires, appliances, plumbing, air conditioning, electrical
works, roof, windows or other fixtures in the Building, whether the damage or
injury results from conditions arising in the Premises or in other portions of
the Building. It is understood that any such condition may require the temporary
evacuation or closure of all or a portion of the Building. Except as provided in
Section 6.1 above and Sections 11.1 and 12.1 below, Landlord shall have no
liability (including without limitation consequential damages and lost profit or
opportunity costs) and there shall be no abatement of rent, by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations or improvements to any portion of the Building, including
repairs to the Premises, nor shall any related activity by Landlord constitute
an actual or constructive eviction; provided, however, that in making repairs,
alterations or improvements, Landlord shall interfere as little as reasonably
practicable with the conduct of Tenant’s business in the Premises. Should Tenant
elect to receive any service or products from a concessionaire, licensee or
third party tenant of Landlord, Landlord shall have no liability for any
services or products so provided

22



--------------------------------------------------------------------------------



 



or for any breach of contract by such third party provider. Neither Landlord nor
its agents shall be liable for interference with light or other similar
intangible interests. Tenant shall immediately notify Landlord in case of fire
or accident in the Premises, the Building or the Project and of defects in any
improvements or equipment.
     SECTION 10.5. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives
all rights of recovery against the other and the other’s agents on account of
loss and damage occasioned to the property of such waiving party to the extent
that such loss or damage is required to be insured against under any “all risk”
property insurance policy required by this Article X, except to the extent of
any commercially reasonable deductibles under any such policy. By this waiver it
is the intent of the parties that neither Landlord nor Tenant shall be liable to
any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage insured against, or required to be insured against,
under any “all-risk” property insurance policies required by this Lease (except
for reasonable deductibles thereunder), even though such loss or damage might be
occasioned by the negligence of such party, its agents, employees, contractors,
guests or invitees. The provisions of this Section shall not limit the
indemnification provisions elsewhere contained in this Lease.
     SECTION 10.6 BLANKET INSURANCE/SELF INSURANCE. Notwithstanding the forgoing
or anything set forth in Exhibit D, all of the insurance requirements set forth
herein on the part of Tenant to be observed shall be deemed satisfied if the
Premises are covered by a blanket insurance policy or, for so long as Broadcom
Corporation or an Affiliate thereof remains the Tenant hereunder, if Tenant
sends a letter to Landlord, signed by an authorized officer of Tenant, stating
that Tenant has elected to act as a self-insurer whereupon Tenant shall have the
same obligations and rights, and Landlord shall have the same rights and
obligations, as if Tenant was an insurance company furnishing the policies and
coverages required under this Lease. Notwithstanding the foregoing, however,
Tenant shall not have the right to self-insure the general liability insurance
coverage required under this Lease.
ARTICLE XI. DAMAGE OR DESTRUCTION
     SECTION 11.1. RESTORATION.
          (a) If the Premises or the Building or a part thereof are materially
damaged by any fire, flood, earthquake or other casualty, Landlord shall have
the right to terminate this Lease upon written notice to Tenant if: (i) Landlord
reasonably determines that the full cost of repair (exclusive of any deductible
up to seven and one-half percent of the loss amount) is not covered by
Landlord’s insurance that Landlord is required to maintain by this Lease which
Landlord carries and includes as part of Operating Expenses, including without
limitation earthquake insurance, plus such additional amounts Tenant elects, at
its option, to contribute, excluding however the deductible (for which Tenant
shall be responsible for Tenant’s Share as an Operating Expense); (ii) Landlord
reasonably determines that the Premises cannot, with reasonable diligence, be
fully repaired by Landlord (or cannot be safely repaired because of the presence
of hazardous factors, including without limitation Hazardous Materials,
earthquake faults, and other similar dangers) within one (1) year after the date
of the damage; (iii) an uncured Event of Default by Tenant has occurred and
remains uncured at the time of such casualty; or (iv) the material damage occurs
during the final twelve (12) months of the Term. Landlord shall notify Tenant in
writing (“Landlord’s Notice”) within thirty (30) days after the damage occurs as
to (A) whether Landlord is terminating this Lease as a result of such material
damage and (B) if Landlord is not terminating this Lease, the number of days
within which Landlord has estimated that the Premises, with reasonable
diligence, are likely to be fully repaired. In the event Landlord elects to
terminate this Lease, this Lease shall terminate as of the date of Landlord’s
Notice. Notwithstanding the foregoing, Landlord shall only have the right to
terminate this Lease under (i) above if Landlord terminates the leases of all
tenants in the Project similarly damaged by such casualty and such tenants have
comparable rights and obligations in the event of such casualty.
          (b) If Landlord has the right to terminate this Lease pursuant to
Section 11.1(a) and does not elect to so terminate this Lease, and provided that
at the time of Landlord’s Notice no uncured Event of Default exists under this
Lease, then within fifteen (15) business days following delivery of Landlord’s
Notice pursuant to Section 11.1(a), Tenant may elect to terminate this Lease by
written notice to Landlord, but only if (i) Landlord’s Notice specifies that
Landlord has determined that the Premises cannot be repaired, with reasonable
diligence, within twelve (12) months after the date of damage (the “Maximum
Period”) or (ii) the casualty has occurred within the final twelve (12) months
of the Term and Tenant is prevented from using the Premises for sixty (60)
consecutive days due to such damage. If Tenant fails to provide such termination
notice within such fifteen (15) business day period, Tenant shall be deemed to
have waived any termination right under this Section 1l.1(b) or any other
applicable law.
          (c) In the event that neither Landlord nor Tenant terminates this
Lease pursuant to this Section 11.1 as a result of material damage to the
Building resulting from a casualty, Landlord shall, except as provided in
subsection (e) below, repair all material damage to the Premises or the Building
as soon as reasonably possible and this Lease shall continue in effect for the
remainder of the Term. Notwithstanding the foregoing, the repair of damage to
the Premises to the extent such damage is not material shall be governed by
Sections 7.1 and 7.2.
     Notwithstanding anything to the contrary contained in this Section 11.1(c),
if the anticipated repair period set forth in Landlord’s Notice was less than
the Maximum Period but Landlord subsequently determines that the actual repair
period will exceed the Maximum Period, then Landlord shall so notify Tenant and
Tenant may, within ten (10) business days thereafter, elect to terminate this
Lease effective as of the date of Landlord’s notice; otherwise, the Maximum
Period shall be deemed extended as set forth in the notice from Landlord. Should
Landlord fail substantially to complete the restoration within the Maximum
Period (as the same may be extended as aforesaid), then Tenant may elect to
terminate this Lease by written notice to Landlord.

23



--------------------------------------------------------------------------------



 



          (d) From and after the sixth (6th) business day after such material
damage to the Building (or such earlier date that Landlord is entitled to rent
loss insurance proceeds), and ending on the sooner of the date the damage is
repaired or the date this Lease is terminated, the rental to be paid under this
Lease shall be abated in the same proportion that the Floor Area of the Premises
that is rendered unusable by the damage from time to time bears to the total
Floor Area of the Premises, as reasonably determined by Landlord. However, in
the event that Tenant is prevented from conducting, and does not conduct, its
business in any portion of the Premises for a period of time in excess of the
Eligibility Period, and the remaining portion of the Building is not sufficient
to allow Tenant to effectively conduct its business therein, and if Tenant does
not conduct its business from such remaining portion, then for such time after
expiration of the Eligibility Period during which Tenant is so prevented from
effectively conducting its business therein, the rent for the entire Building
shall be abated; provided, however, if Tenant reoccupies and conducts its
business from any portion of the Building during such period, the rent allocable
to such reoccupied portion, based on the proportion that the rentable area of
such reoccupied portion of the Building bears to the total rentable area of the
Building, shall be payable by Tenant from the date such business operations
commence.
          (e) Landlord shall not be required to repair or replace any
improvements or fixtures that Tenant is obligated to repair or replace pursuant
to Section 7.1 or any other provision of this Lease but Tenant’s Rent shall
continue to abate until Tenant has been given sufficient time to repair such
improvements, reinstall its furniture, fixtures and equipment and move back into
the Premises.
          (f) Tenant shall fully cooperate with Landlord in removing Tenant’s
personal property and any debris from the Premises to facilitate all inspections
of the Premises and the making of any repairs. Notwithstanding anything to the
contrary contained in this Lease, if Landlord in good faith believes there is a
risk of injury to persons or damage to property from entry into the Building or
Premises following any damage or destruction thereto, Landlord may restrict
entry into the Building or the Premises by Tenant, its employees, agents and
contractors in a non-discriminatory manner, without being deemed to have
violated Tenant’s rights of quiet enjoyment to, or made an unlawful detainer of,
or evicted Tenant from, the Premises. Upon request, Landlord shall consult with
Tenant to determine if there are safe methods of entry into the Building or the
Premises solely in order to allow Tenant to retrieve files, data in computers,
and necessary inventory, subject however to all indemnities and waivers of
liability from Tenant to Landlord contained in this Lease and any additional
indemnities and waivers of liability which Landlord may require.
     SECTION 11.2. LEASE GOVERNS. Tenant agrees that the provisions of this
Lease, including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.
ARTICLE XII. EMINENT DOMAIN
     SECTION 12.1. TOTAL OR PARTIAL TAKING. If all or a material portion of the
Premises is taken by any lawful authority by exercise of the right of eminent
domain, or sold to prevent a taking, either Tenant or Landlord may terminate
this Lease effective as of the date possession is required to be surrendered to
the authority. In the event title to a portion of the Building or Project,
whether or not including a portion of the Premises, is taken or sold in lieu of
taking, and if the Lease is not or cannot be terminated, Landlord must, if
possible, restore the Building in such a way as to not alter the Premises
materially. In the event neither party has elected to terminate this Lease as
provided above, then Landlord shall promptly proceed to restore the Premises to
substantially their condition prior to the taking, and a proportionate allowance
shall be made to Tenant for the rent corresponding to the time during which, and
to the part of the Premises of which, Tenant is deprived on account of the
taking and restoration as provided in Section 6.1. Landlord shall be entitled to
the entire amount of the condemnation award without deduction for any estate or
interest of Tenant; provided that nothing in this Section shall be deemed to
give Landlord any interest in, or prevent Tenant from seeking any award against
the taking authority for, the taking of personal property and fixtures belonging
to Tenant, the unamortized cost of the Tenant Improvements or other alterations
to the extent paid for by Tenant, or relocation or business interruption
expenses recoverable from the taking authority.
     SECTION 12.2. TEMPORARY TAKING. No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to abatement of rent, and any
award specifically attributable to a temporary taking of the Premises shall
belong entirely to Tenant. A temporary taking shall be deemed to be a taking of
the use or occupancy of the Premises for a period of not to exceed ninety
(90) days.
     SECTION 12.3. TAKING OF PARKING AREA. In the event there shall be a taking
of the parking area such that Landlord can no longer provide sufficient parking
to comply with this Lease, Landlord may substitute reasonably equivalent parking
in a location reasonably close to the Building(s); provided that if Landlord
fails to make that substitution within ninety (90) days following the taking and
if the taking materially impairs Tenant’s use and enjoyment of the Premises,
Tenant may, at its option, terminate this Lease by written notice to Landlord.
If this Lease is not so terminated by Tenant, there shall be no abatement of
rent and this Lease shall continue in effect.
ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
     SECTION 13.1. SUBORDINATION. At the option of Landlord, the Ground Lessor,
or any lender of Landlord’s that obtains a security interest in the Building,
this Lease shall be either superior or subordinate to the Ground Leases and to
all ground or underlying leases, mortgages and deeds of trust, if any, which may
hereafter affect the Building, and to all renewals, modifications,
consolidations, replacements and extensions

24



--------------------------------------------------------------------------------



 



thereof; provided, that so long as no Event of Default exists under this Lease,
Tenant’s possession and quiet enjoyment of the Premises shall not be disturbed
and this Lease shall not terminate in the event of termination of any such
ground or underlying lease, or the foreclosure of any such mortgage or deed of
trust, to which this Lease has been subordinated pursuant to this Section.
Tenant shall execute and deliver any commercially reasonable documents or
agreements requested by Landlord or such lessor or lender which provide Tenant
with the non-disturbance protections set forth in this Section. In the event of
a termination or foreclosure, Tenant shall, subject to the provisions of
Section 12.5 of the Ground Leases, become a tenant of and attorn to the
successor-in-interest to Landlord upon the same terms and conditions as are
contained in this Lease, and shall execute any instrument reasonably required by
Landlord’s successor for that purpose. Tenant shall also, upon written request
of Landlord, execute and deliver all instruments as may be required from time to
time to subordinate the rights of Tenant under this Lease to any ground or
underlying lease or to the lien of any mortgage or deed of trust (provided that
such instruments include the nondisturbance and attornment provisions set forth
above), or, if requested by Landlord, to subordinate, in whole or in part, any
ground or underlying lease or the lien of any mortgage or deed of trust to this
Lease.
     SECTION 13.2. GROUND LESSOR NDAA. Landlord hereby represents and warrants
that, as of the date hereof, there are no ground leases (except for the Ground
Leases described above) and no mortgages and/or deeds of trust affecting the
Project. Furthermore, and notwithstanding the foregoing to the contrary,
Landlord agrees to provide Tenant with a commercially reasonable non-disturbance
and attornment agreement (“NDAA”) in favor of Tenant from the current Ground
Lessor concurrently with the execution of the Lease in substantially the form of
Exhibit Z attached to this Lease. Landlord also agrees to provide Tenant with a
commercially reasonable NDAA from any ground lessor, mortgagor, lien holder or
deed of trust holder of Landlord who later come(s) into existence at any time
prior to the expiration of the Term of the Lease, as it may be extended, in
consideration of, and as a condition precedent to, Tenant’s agreement to be
bound by this Section.
     SECTION 13.3. ESTOPPEL CERTIFICATE.
          (a) Tenant shall, at any time upon not less than ten (10) business
days prior written notice from Landlord, execute, acknowledge and deliver to
Landlord, in any form that Landlord may reasonably require, a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of the modification and certifying
that this Lease, as modified, is in full force and effect) and the dates to
which the rental, additional rent and other charges have been paid in advance,
if any, and (ii) acknowledging that, to Tenant’s actual knowledge as of the date
thereof, there are no uncured defaults on the part of Landlord, or specifying
each default if any are claimed, and (iii) setting forth all further information
that Landlord or any purchaser or encumbrancer may reasonably require. Tenant’s
statement may be relied upon by any prospective purchaser or encumbrancer of all
or any portion of the Building(s) or Project.
          (b) Notwithstanding any other rights and remedies of Landlord,
Tenant’s failure to deliver any estoppel statement within the provided time
shall be conclusive upon Tenant that (i) this Lease is in full force and effect,
without modification except as may be represented by Landlord, (ii) there are no
uncured Events of Default in Landlord’s performance, and (iii) not more than one
month’s rental has been paid in advance.
          (c) Landlord hereby agrees to execute and deliver to Tenant an
estoppel certificate for the benefit of a transferee or lender of Tenant
containing the same types of information, and within the same periods of time,
as are set forth above, except such changes as are reasonably necessary to
reflect that the estoppel certificate is being granted and signed by Landlord to
Tenant’s lender, assignee or sublessee, rather than from Tenant to Landlord or
to a lender or purchaser. Notwithstanding anything to the contrary set forth in
this Lease, neither Landlord nor Tenant will be appointed to act as power of
attorney to sign for the other.
     SECTION 13.4. FINANCIALS. Upon request by Landlord in connection with the
sale or financing of the Project or a portion thereof, Tenant shall deliver to
Landlord Tenant’s current financial statements, certified true, accurate and
complete by the chief financial officer of Tenant, including a balance sheet and
profit and loss statement for the most recent prior year; provided that, so long
as Tenant is a publicly traded corporation on a nationally recognized stock
exchange, then in lieu of the foregoing, Landlord shall instead look to Tenant’s
current financial reports filed with the Securities and Exchange Commission
(either of the foregoing being collectively referred to as the “Statements”),
which Statements shall accurately and completely reflect the financial condition
of Tenant. Landlord agrees that it will keep the Statements confidential (unless
otherwise available to the public), except that Landlord shall have the right to
deliver the same to any proposed purchaser or encumbrancer of all or any portion
of the Project.
ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES
     SECTION 14.1. TENANT’S DEFAULTS. The occurrence of any one or more of the
following events (following the expiration of any cure period set forth below,
if any is provided) shall constitute an “Event of Default” by Tenant:
     (a) The failure by Tenant to make any payment of Basic Rent or additional
rent required to be made by Tenant, as and when due, where the failure continues
for a period of five (5) business days after receipt by Tenant of written notice
from Landlord that such payment was not made when due; provided, however, that
any such notice shall be in addition to and not in lieu of, any notice required
under California Code of Civil Procedure Section 1161 and 1161(a) as amended.
For purposes of these Events of Default and remedies provisions, the term
“additional

25



--------------------------------------------------------------------------------



 



rent” shall be deemed to include all amounts of any type whatsoever other than
Basic Rent to be paid by Tenant pursuant to the terms of this Lease.
     (b) The failure by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant, where the
failure continues for a period of thirty (30) days after receipt by Tenant of
written notice from Landlord to Tenant; provided, however, that any such notice
shall be in addition to and not in lieu of, any notice required under California
Code of Civil Procedure Section 1161 and 1161(a) as amended. However, if the
nature of the failure is such that more than thirty (30) days are reasonably
required for its cure, then Tenant shall not be deemed to have committed an
Event of Default if Tenant commences the cure within thirty (30) days, and
thereafter diligently pursues the cure to completion.
     SECTION 14.2. LANDLORD’S REMEDIES.
     (a) If an Event of Default by Tenant occurs, then in addition to any other
remedies available to Landlord, Landlord may exercise the following remedies:
                    (i) Landlord may terminate Tenant’s right to possession of
the Premises by any lawful means, in which case this Lease shall terminate and
Tenant shall immediately surrender possession of the Premises to Landlord. Such
termination shall not affect any accrued obligations of Tenant under this Lease.
Upon termination, Landlord shall have the right to reenter the Premises and
remove all persons and property. Landlord shall also be entitled to recover from
Tenant:
                         (1) The worth at the time of award of the unpaid Basic
Rent and additional rent which had been earned at the time of termination;
                         (2) The worth at the time of award of the amount by
which the unpaid Basic Rent and additional rent which would have been earned
after termination until the time of award exceeds the amount of such loss that
Tenant proves could have been reasonably avoided;
                         (3) The worth at the time of award of the amount by
which the unpaid Basic Rent and additional rent for the balance of the Term
after the time of award exceeds the amount of such loss that Tenant proves could
be reasonably avoided;
                         (4) Any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result from Tenant’s Event of Default, including, but not limited to,
the cost of recovering possession of the Premises, refurbishment of the
Premises, marketing costs, commissions and other expenses of reletting,
including necessary repair, the unamortized portion of any tenant improvements
and brokerage commissions funded by Landlord in connection with this Lease,
reasonable attorneys’ fees, and any other reasonable costs; and
                         (5) At Landlord’s election, all other amounts in
addition to or in lieu of the foregoing as may be permitted by law. The term
“rent” as used in the Lease shall be deemed to mean the Basic Rent, Tenant’s
Share of Operating Expenses and any other sums required to be paid by Tenant to
Landlord pursuant to the terms of this Lease. Any sum, other than Basic Rent,
shall be computed on the basis of the average monthly amount accruing during the
twenty-four (24) month period immediately prior to the Event of Default, except
that if it becomes necessary to compute such rental before the twenty-four
(24) month period has occurred, then the computation shall be on the basis of
the average monthly amount during the shorter period. As used in
Sections 14.2(a)(i) (1) and (2) above, the “worth at the time of award” shall be
computed by allowing interest at the rate of ten percent (10%) per annum. As
used in Section 14.2(a)(i)(3) above, the “worth at the time of award” shall be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).
                    (ii) Landlord may elect not to terminate Tenant’s right to
possession of the Premises, in which event Landlord may continue to enforce all
of its rights and remedies under this Lease, including the right to collect all
rent as it becomes due. Efforts by the Landlord to maintain, preserve or relet
the Premises, or the appointment of a receiver to protect the Landlord’s
interests under this Lease, shall not constitute a termination of the Tenant’s
right to possession of the Premises. In the event that Landlord elects to avail
itself of the remedy provided by this Section 14.2(a)(ii), Landlord shall not
unreasonably withhold its consent to an assignment or subletting of the Premises
subject to the reasonable standards for Landlord’s consent as are contained in
this Lease.
               (b) Except for maintenance and repair obligations under the
Lease, Landlord shall be under no obligation to observe or perform any covenant
of this Lease on its part to be observed or performed which accrues after the
date of any Event of Default by Tenant unless and until the Event of Default is
cured by Tenant, it being understood and agreed that the performance by Landlord
of its obligations under this Lease are expressly conditioned upon Tenant’s full
and timely performance of its obligations under this Lease. The various rights
and remedies reserved to Landlord in this Lease or otherwise shall be cumulative
and, except as otherwise provided by California law, Landlord may to the extent
it does not result in a double recovery by Landlord pursue any or all of its
rights and remedies at the same time.
               (c) No delay or omission of Landlord to exercise any right or
remedy shall be construed as a waiver of the right or remedy or of any breach or
Event of Default by Tenant. The acceptance by Landlord of rent shall not be a
(i) waiver of any preceding breach or Event of Default by Tenant of any
provision of this Lease, other

26



--------------------------------------------------------------------------------



 



than the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Event of Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Event of Default. The
acceptance of any payment from a debtor in possession, a trustee, a receiver or
any other person acting on behalf of Tenant or Tenant’s estate shall not waive
or cure a breach or Event of Default under Section 14.1. No payment by Tenant or
receipt by Landlord of a lesser amount than the rent required by this Lease
shall be deemed to be other than a partial payment on account of the earliest
due stipulated rent, nor shall any endorsement or statement on any check or
letter be deemed an accord and satisfaction and Landlord shall accept the check
or payment without prejudice to Landlord’s right to recover the balance of the
rent or pursue any other remedy available to it. No act or thing done by
Landlord or Landlord’s agents during the Term shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender shall be valid
unless in writing and signed by Landlord. No employee of Landlord or of
Landlord’s agents shall have any power to accept the keys to the Premises prior
to the termination of this Lease, and the delivery of the keys to any employee
shall not operate as a termination of this Lease or a surrender of the Premises.
Unless Landlord has entered into a new lease for all or a portion of the
Premises with a third party with whom Landlord had executed a Recognition
Agreement pursuant to Section 9.6 above, nothing in this Lease shall be deemed
to constitute a waiver by Tenant of its right to seek a relief from forfeiture
pursuant to Section 1179 of the California Code of Civil Procedure.
     SECTION 14.3. LATE PAYMENTS. Any payment due to Landlord under this Lease,
including without limitation Basic Rent, Tenant’s Share of Operating Expenses or
any other payment due to Landlord under this Lease, that is not received by
Landlord within ten (10) days following the date due shall bear interest at the
lesser of (i) the per annum rate of ten percent (10%) and (ii) the maximum rate
permitted by law (“Interest Rate”) from the date due until fully paid. The
payment of interest shall not cure any breach or Event of Default by Tenant
under this Lease. In addition, Tenant acknowledges that the late payment by
Tenant to Landlord of Basic Rent and Tenant’s Share of Operating Expenses will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult and impracticable to ascertain. Those costs
may include, but are not limited to, administrative, processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
ground lease, mortgage or trust deed covering the Premises. Accordingly, if any
Basic Rent or Tenant’s Share of Operating Expenses due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
receipt by Tenant from Landlord of written notice that same has not been paid
when due, then Tenant shall pay to Landlord, in addition to the interest
provided above, a late charge, which the Tenant agrees is reasonable, in a sum
equal to the lesser of two percent (2%) of the amount overdue or Two Thousand
Dollars ($2,000.00) for each delinquent payment; provided that in no event shall
such late charge be less than One Hundred Dollars ($100.00). Acceptance of a
late charge by Landlord shall not constitute a waiver of Tenant’s breach or
Event of Default with respect to the overdue amount, nor shall it prevent
Landlord from exercising any of its other rights and remedies.
     SECTION 14.4. RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to
be performed by Tenant under this Lease shall be performed at Tenant’s sole cost
and expense and without any abatement of rent or right of set-off (except as
otherwise provided in this Lease). If Tenant fails to pay any sum of money,
other than rent payable to Landlord, or fails to perform any other act on its
part to be performed under this Lease, and the failure continues beyond any
applicable grace period set forth in Section 14.1, then in addition to any other
available remedies, Landlord may, at its election, following three (3) business
days notice to Tenant (unless Tenant cures within such three (3) business day
period) make the payment or perform the other act on Tenant’s part. Landlord’s
election to make the payment or perform the act on Tenant’s part shall not give
rise to any responsibility of Landlord to continue making the same or similar
payments or performing the same or similar acts. Tenant shall, promptly upon
demand by Landlord, reimburse Landlord for all sums paid by Landlord and all
necessary incidental costs, together with interest at the Interest Rate from the
date of the payment by Landlord.
     SECTION 14.5. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in
default in the performance of any obligation under this Lease, and Tenant shall
have no rights to take any action against Landlord, unless and until Landlord
has failed to perform the obligation within thirty (30) days after written
notice by Tenant to Landlord specifying in reasonable detail the nature and
extent of the failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion. Upon any such default by Landlord, Tenant may exercise
any of its rights provided in law or at equity, provided that such remedies
shall not include termination rights except as expressly provided herein.
     SECTION 14.6. EXPENSES AND LEGAL FEES. All sums reasonably incurred by
Landlord or Tenant in connection with any Event of Default by Tenant or default
by Landlord under Section 14.5, above, or holding over of possession by Tenant
after the expiration or earlier termination of this Lease, or any action related
to a filing for bankruptcy or reorganization by Tenant or Landlord, including
without limitation all costs, expenses and actual accountants, appraisers,
attorneys and other professional fees, and any collection agency or other
collection charges, shall be due and payable to the non defaulting party on
demand, and shall bear interest at the Interest Rate. Should either Landlord or
Tenant bring any action in connection with this Lease which results in a
judgment or an award, the prevailing party shall be entitled to recover as a
part of the action its reasonable attorneys’ fees, and all other costs. The
prevailing party for the purpose of this Section shall be determined by the
trier of the facts.
     SECTION 14.7. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.
     (a) LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD
THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY,
AND, TO THE EXTENT ENFORCEABLE UNDER CALIFORNIA LAW, EACH PARTY DOES HEREBY
EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL

27



--------------------------------------------------------------------------------



 



BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO
AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR
SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES
AND/OR ANY CLAIM OF INJURY OR DAMAGE. FURTHERMORE, THIS WAIVER AND RELEASE OF
ALL RIGHTS TO A JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER
PROVISION, COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.
     (b) IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF SECTION 14.7(a) ARE NOT
ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE PROVISIONS OF THIS SECTION 14.7(b)
SHALL APPLY. IT IS THE DESIRE AND INTENTION OF THE PARTIES TO AGREE UPON A
MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND DISPUTES ARISING OUT OF
THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED IN A PROMPT AND
EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR
FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF ATTACHMENT, ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE
OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR SUBSIDIARY
OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE
PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 — 645.1,
INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE
“REFEREE SECTIONS”). ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS
SHALL BE PAID BY THE PARTY INITIATING SUCH PROCEDURE; PROVIDED HOWEVER, THAT THE
COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH PROCEEDING SHALL
ULTIMATELY BE BORNE IN ACCORDANCE WITH SECTION 14.6 ABOVE. THE VENUE OF THE
PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED. WITHIN TEN
(10) DAYS OF DELIVERY BY ANY PARTY TO THE OTHER PARTY OF A WRITTEN REQUEST TO
RESOLVE ANY DISPUTE OR CONTROVERSY PURSUANT TO THIS SECTION 14.7(b), THE PARTIES
SHALL AGREE UPON A SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF FACT OR
LAW, AND REPORT A FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE REFEREE
SECTIONS. IF THE PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH TEN
(10) DAY PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY IN
WHICH THE PREMISES ARE LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE UNDER
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640, AS SAME MAY BE AMENDED
OF ANY SUCCESSOR STATUTE(S) THERETO. IF THE REFEREE IS APPOINTED BY THE COURT,
THE REFEREE SHALL BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH SUBSTANTIAL
EXPERIENCE IN THE RELEVANT MATTERS TO BE DETERMINED, FROM JAMS/ENDISPUTE, INC.,
THE AMERICAN ARBITRATION ASSOCIATION OR SIMILAR MEDIATION/ARBITRATION ENTITY.
THE PROPOSED REFEREE MAY BE CHALLENGED BY ANY PARTY FOR ANY OF THE GROUNDS
LISTED IN SECTION 641 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, AS SAME MAY BE
AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO. THE REFEREE SHALL HAVE THE POWER TO
DECIDE ALL ISSUES OF FACT AND LAW AND REPORT HIS OR HER DECISION ON SUCH ISSUES,
AND TO ISSUE ALL RECOGNIZED REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR ANY CAUSE
OF ACTION THAT IS BEFORE THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND
COSTS IN ACCORDANCE WITH CALIFORNIA LAW. THE REFEREE SHALL NOT, HOWEVER, HAVE
THE POWER TO AWARD PUNITIVE DAMAGES, NOR ANY OTHER DAMAGES WHICH ARE NOT
PERMITTED BY THE EXPRESS PROVISIONS OF THIS LEASE, AND THE PARTIES HEREBY WAIVE
ANY RIGHT TO RECOVER ANY SUCH DAMAGES. THE PARTIES SHALL BE ENTITLED TO CONDUCT
ALL DISCOVERY AS PROVIDED IN THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
REFEREE SHALL OVERSEE DISCOVERY AND MAY ENFORCE ALL DISCOVERY ORDERS IN THE SAME
MANNER AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO REGULATE DISCOVERY AND TO ISSUE
AND ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND OTHER LIMITATIONS ON DISCOVERY
AVAILABLE UNDER CALIFORNIA LAW. THE REFERENCE PROCEEDING SHALL BE CONDUCTED IN
ACCORDANCE WITH CALIFORNIA LAW (INCLUDING THE RULES OF EVIDENCE), AND IN ALL
REGARDS, THE REFEREE SHALL FOLLOW CALIFORNIA LAW APPLICABLE AT THE TIME OF THE
REFERENCE PROCEEDING. IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, THE DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS
THE DECISION OF THE COURT, AND UPON THE FILING OF THE STATEMENT OF DECISION WITH
THE CLERK OF THE COURT, OR WITH THE JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE
ENTERED THEREON IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.
THE PARTIES SHALL PROMPTLY AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE
REFEREE, AND SHALL PERFORM SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND
EXPEDITIOUS RESOLUTION OF THE DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE
TERMS OF THIS SECTION 14.7(b). TO THE EXTENT THAT NO PENDING LAWSUIT HAS BEEN
FILED TO OBTAIN THE APPOINTMENT OF A REFEREE, ANY PARTY, AFTER THE ISSUANCE OF
THE DECISION OF THE REFEREE, MAY APPLY TO THE COURT OF THE COUNTY IN WHICH THE
PREMISES ARE LOCATED FOR CONFIRMATION BY THE COURT OF THE DECISION OF THE
REFEREE IN THE SAME MANNER AS A PETITION FOR CONFIRMATION OF AN ARBITRATION
AWARD PURSUANT TO CODE OF CIVIL PROCEDURE SECTION 1285 ET SEQ. (AS SAME MAY BE
AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO).

28



--------------------------------------------------------------------------------



 



     SECTION 14.8. SATISFACTION OF JUDGMENT. The obligations of Landlord do not
constitute the personal obligations of the individual partners, trustees,
directors, officers or shareholders of Landlord or its constituent partners.
Should Tenant recover a money judgment against Landlord, such judgment shall be
satisfied only from the interest of Landlord in the Project and out of the rent
or other income from such property receivable by Landlord or out of
consideration received by Landlord from the sale or other disposition of all or
any part of Landlord’s right, title or interest in the Project or from any
insurance proceeds available to Landlord and no action for any deficiency may be
sought or obtained by Tenant.
ARTICLE XV. END OF TERM
     SECTION 15.1. HOLDING OVER. This Lease shall terminate without further
notice upon the expiration of the Term, and any holding over by Tenant after the
expiration shall not constitute a renewal or extension of this Lease, or give
Tenant any rights under this Lease, except when in writing signed by both
parties. If Tenant holds over for any period after the Expiration Date (or
earlier termination) of the Term with or without the prior written consent of
Landlord, such possession shall constitute a month-to-month tenancy commencing
on the first (1st) day following the termination of this Lease and terminating
thirty (30) days following delivery of written notice of termination by either
Landlord or Tenant to the other. In such event, possession shall be subject to
all of the terms of this Lease, except that the monthly Basic Rent shall be one
hundred thirty-seven and one-half percent (137.5%) of the Basic Rent for the
month immediately preceding the date of termination. Any such monthly hold-over
rental shall be appropriately prorated for any partial calendar month so long as
Tenant has provided the requisite thirty days prior notice of termination. If
Tenant fails to surrender the Premises within forty-five (45) days following the
expiration of this Lease despite demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all loss or liability, including
without limitation, any claims made by any succeeding tenant relating to such
failure to surrender. The foregoing provisions of this Section are in addition
to and do not affect Landlord’s right of re-entry or any other rights of
Landlord under this Lease or at law.
     SECTION 15.2. PERMITTED HOLD-OVER Notwithstanding anything to the contrary
set forth above, Tenant shall have the right, upon the expiration of the
original Term of this Lease or any extension thereof, to hold over in the
Premises for a period not to exceed six (6) months upon the same terms and
conditions that were applicable to the Premises during the last month of the
Term of the Lease (except that the Basic Rent shall be one hundred thirty-seven
and one-half percent (137.5%) of the Basic Rent for the final month of the
Term), by giving written notice of such election to Landlord not less than
eighteen (18) months prior to the scheduled Expiration Date, as it may be
extended. Such notice by Tenant shall provide that it is being delivered
pursuant to this Section 15.2 and shall specify the length of the hold-over
period, which period shall not thereafter be subject to change by Tenant.
     SECTION 15.3. MERGER OF TERMINATION. Subject to the provisions of
Section 9.6, the voluntary or other surrender of this Lease by Tenant, or a
mutual termination of this Lease, shall terminate any or all existing subleases
unless Landlord, at its option, elects in writing to treat the surrender or
termination as an assignment to it of any or all subleases affecting the
Premises.
     SECTION 15.4 SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Subject to the
provisions of Section 7.3 of this Lease and of the Work Letter attached hereto,
upon the Expiration Date or upon any earlier termination of this Lease, Tenant
shall quit and surrender possession of the Premises to Landlord in as good
order, condition and repair as when received or as hereafter may be improved by
Landlord or Tenant, reasonable wear and tear, damage and casualty and repairs
which are Landlord’s obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all wall coverings
installed by Tenant, all personal property, removable trade fixtures, and
equipment and debris and shall perform all work required under Section 7.3 of
this Lease and/or the Work Letter attached hereto, except for any of such items
that Landlord may by written authorization allow to remain. Tenant shall repair
all damage to the Premises resulting from the removal, which repair shall
include the repair of structural damage, provided that Tenant shall not be
required to patch carpeting, paint walls or patch small holes in the walls or
floors. If Tenant shall fail to comply with the provisions of this Section,
Landlord may effect the removal and/or make any repairs, and the actual and
reasonable cost to Landlord shall be additional rent payable by Tenant upon
demand. If Tenant fails to remove Tenant’s personal property from the Premises
upon the expiration of the Term, Landlord may upon three (3) business days
notice to Tenant referencing this Section 15.4, remove, store, dispose of and/or
retain such personal property, at Landlord’s option, in accordance with then
applicable laws, all at the expense of Tenant. If requested by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an instrument in writing
releasing and quitclaiming to Landlord all right, title and interest of Tenant
in the Premises.
ARTICLE XVI. PAYMENTS AND NOTICES
     All sums payable by Tenant to Landlord shall be deemed to be rent under
this Lease and shall be paid, without deduction or offset (except as otherwise
provided in this Lease), in lawful money of the United States to Landlord at its
address set forth in Item 12 of the Basic Lease Provisions, or at any other
place as Landlord may designate in writing. Unless this Lease expressly provides
otherwise, as for example in the payment of Basic Rent and the Tenant’s Share of
Operating Costs pursuant to Sections 4.1 and 4.2, then any payment from either
party shall be due and payable within twenty (20) days after delivery to such
party, at its notice address herein, of written demand and supporting
invoices/documentation with respect thereto. All payments requiring proration
shall be prorated on the basis of a thirty (30) day month and a three hundred
sixty (360) day year. Any notice, election, demand, consent, approval or other
communication to be given or other document to be delivered by either party to
the other may be delivered by courier or overnight delivery service, return
receipt requested, to the other party, or may be deposited in the United States
mail, duly registered or certified, postage prepaid, return receipt requested,

29



--------------------------------------------------------------------------------



 



and addressed to the other party at the address set forth in Item 12 of the
Basic Lease Provisions. Either party may, by written notice to the other, served
in the manner provided in this Article, designate a different address for
notices.
ARTICLE XVII. RULES AND REGULATIONS
     Subject to the preamble to Exhibit E, Tenant agrees to observe faithfully
and comply with the Rules and Regulations, attached as Exhibit E, and any
reasonable and nondiscriminatory amendments, modifications and/or additions as
may be adopted and published by written notice to tenants by Landlord for the
safety, care, security, good order, or cleanliness of the Premises, Building,
Project and Common Areas; provided, however, that no amendments, modifications
or additions shall interfere with Tenant’s permitted use of the Premises or
materially decrease Tenant’s rights under this Lease. Landlord shall not be
liable to Tenant for any violation of the Rules and Regulations or the breach of
any covenant or condition in any lease by any other tenant or such tenant’s
agents, employees, contractors, guests or invitees. One or more waivers by
Landlord of any breach of the Rules and Regulations by Tenant or by any other
tenant(s) shall not be a waiver of any subsequent breach of that rule or any
other. Landlord shall not enforce the Rules and Regulations in an unreasonable
or discriminatory manner or in a manner which shall unreasonably interfere with
or restrict the normal and customary use of the Premises by Tenant for normal
and customary business office operations. In the case of any conflict between
the Rules and Regulations and this Lease, this Lease shall be controlling.
ARTICLE XVIII. BROKER’S COMMISSION
     The parties recognize as the broker(s) who negotiated this Lease the
firm(s), whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions,
and agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood and agreed that Landlord’s Broker represents only Landlord in this
transaction and that Tenant’s Broker (if any) represents only Tenant. Each party
warrants that it has had no dealings with any other real estate broker or agent
in connection with the negotiation of this Lease, and agrees to indemnify and
hold the other party harmless from any cost, expense or liability (including
reasonable attorneys’ fees) for any compensation, commissions or charges claimed
by any other real estate broker or agent employed by the indemnifying party in
connection with the negotiation of this Lease. The foregoing agreement shall
survive the termination of this Lease.
ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST
     In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all further obligations on the
part of Landlord accruing under this Lease from and after the date of the
transfer, provided that such transferee assumes the obligations as to which
Landlord is being relieved, and the transferor shall be relieved of any
obligation to pay any funds in which Tenant has an interest to the extent that
such funds have been turned over, subject to that interest, to the transferee
and Tenant is notified of the transfer as required by law. It is intended that
the covenants and obligations contained in this Lease on the part of Landlord
shall, subject to the foregoing, be binding on Landlord, its successors and
assigns, only during and with respect to obligations arising during their
respective successive periods of ownership.
ARTICLE XX. INTERPRETATION
     SECTION 20.1. GENDER AND NUMBER. Whenever the context of this Lease
requires, the words “Landlord” and “Tenant” shall include the plural as well as
the singular, and words used in neuter, masculine or feminine genders shall
include the others.
     SECTION 20.2. HEADINGS. The captions and headings of the articles and
sections of this Lease are for convenience only, are not a part of this Lease
and shall have no effect upon its construction or interpretation.
     SECTION 20.3. JOINT AND SEVERAL LIABILITY. If more than one person or
entity is named as Tenant, the obligations imposed upon each shall be joint and
several and the act of or notice from, or notice or refund to, or the signature
of, any one or more of them shall be binding on all of them with respect to the
tenancy of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.
     SECTION 20.4. SUCCESSORS. Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns.
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.
     SECTION 20.5. TIME OF ESSENCE. Time is of the essence with respect to the
performance of every provision of this Lease.
     SECTION 20.6. CONTROLLING LAW/VENUE. This Lease shall be governed by and
interpreted in accordance with the laws of the State of California. Any
litigation commenced concerning any matters whatsoever arising out of or in any
way connected to this Lease shall be initiated in the Superior Court of the
county in which the Project is located.
     SECTION 20.7. SEVERABILITY. If any term or provision of this Lease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

30



--------------------------------------------------------------------------------



 



     SECTION 20.8. WAIVER AND CUMULATIVE REMEDIES. One or more waivers by
Landlord or Tenant of any breach of any term, covenant or condition contained in
this Lease shall not be a waiver of any subsequent breach of the same or any
other term, covenant or condition. Consent to any act by one of the parties
shall not be deemed to render unnecessary the obtaining of that party’s consent
to any subsequent act. No breach by Tenant or Landlord of this Lease shall be
deemed to have been waived by the other party unless the waiver is in a writing
signed by Landlord or Tenant, as applicable. The rights and remedies of Landlord
and Tenant under this Lease shall be cumulative and in addition to any and all
other rights and remedies which Landlord and Tenant may have.
     SECTION 20.9. INABILITY TO PERFORM. In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, then the performance of the work or the doing
of the act shall be excused for the period of the delay and the time for
performance shall be extended for a period equivalent to the period of the
delay. The provisions of this Section shall not operate to excuse Tenant from
the prompt payment of rent, Landlord from the payment of any sums due Tenant
hereunder, or either party from the timely performance of any other obligation
under this Lease within such party’s reasonable control.
     SECTION 20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect.
Tenant and Landlord waive their respective rights to rely on any representations
or promises made by the other or others which are not contained in this Lease.
No verbal agreement or implied covenant shall be held to modify the provisions
of this Lease, any statute, law, or custom to the contrary notwithstanding.
     SECTION 20.11. QUIET ENJOYMENT. So long as an Event of Default shall not
have occurred under this Lease, and subject to the other provisions of this
Lease, Tenant shall have the right of quiet enjoyment and use of the Premises
for the Term without hindrance or interruption by Landlord or any other person
claiming by or through Landlord.
     SECTION 20.12. SURVIVAL. All covenants of Landlord or Tenant which
reasonably would be intended to survive the expiration or sooner termination of
this Lease, including without limitation any warranty or indemnity hereunder,
shall so survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.
     SECTION 20.13. INTERPRETATION. This Lease shall not be construed in favor
of or against either party, but shall be construed as if both parties prepared
this Lease.
ARTICLE XXI. EXECUTION AND RECORDING
     SECTION 21.1. COUNTERPARTS. This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.
     SECTION 21.2. CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP
AUTHORITY. If Landlord or Tenant is a corporation, limited liability company or
partnership, each individual executing this Lease on behalf of the corporation,
limited liability company or partnership represents and warrants that he or she
is duly authorized to execute and deliver this Lease on behalf of the
corporation, limited liability company or partnership, and that this Lease is
binding upon the corporation, limited liability company or partnership in
accordance with its terms.
     SECTION 21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of
this Lease to Tenant shall be for examination purposes only, and shall not
constitute an offer to or option for Tenant to lease the Premises. Execution of
this Lease by Tenant and its return to Landlord shall not be binding upon
Landlord, notwithstanding any time interval, until Landlord has in fact executed
and delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.
     SECTION 21.4. RECORDING. Tenant shall not record this Lease without the
prior written consent of Landlord. Tenant, upon the request of Landlord, shall
execute and acknowledge a “short form” memorandum of this Lease for recording
purposes.
     SECTION 21.5. AMENDMENTS. No amendment or termination of this Lease shall
be effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.
     SECTION 21.6. EXECUTED COPY. Any fully executed photocopy or similar
reproduction of this Lease shall be deemed an original for all purposes.
     SECTION 21.7. ATTACHMENTS. All exhibits, amendments, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease.

31



--------------------------------------------------------------------------------



 



ARTICLE XXII. MISCELLANEOUS
     SECTION 22.1. NONDISCLOSURE OF LEASE TERMS. Tenant and Landlord acknowledge
and agree, subject to the exceptions and qualifications set forth below, that
the terms of this Lease are confidential and constitute proprietary information
of Landlord and Tenant. Tenant and Landlord agree that they, and their
respective partners, officers, directors, employees and attorneys, shall not
intentionally and voluntarily disclose, by public filings or otherwise, the
terms and conditions of this Lease to any other tenant or apparent prospective
tenant of the Building or the Project, or to another landlord or to any media,
either directly or indirectly, without the prior written consent of the other,
except to disclose the location and size of the Premises and the term of the
Lease; provided, however, notwithstanding the foregoing, Tenant and Landlord may
disclose the terms of this Lease to prospective assignees of this Lease and
prospective subtenants under this Lease, or to purchasers of the Building(s) or
of the Landlord or Tenant, or to their respective lenders and/or investors, or
to their lawyers, accountants, brokers and others who are providing services and
need to know the terms and conditions of this Lease in connection with the
providing of such services, or as otherwise required by applicable laws,
including filings required by applicable government agencies.
     SECTION 22.2. [INTENTIONALLY OMITTED]
     SECTION 22.3. CHANGES REQUESTED BY LENDER. If, in connection with obtaining
financing for the Project, the lender shall request reasonable modifications in
this Lease as a condition to the financing, Tenant will not unreasonably
withhold or delay its consent, provided that the modifications do not increase
the monetary obligations of Tenant or materially increase the non-monetary
obligations of Tenant or materially and adversely affect the leasehold interest
created by this Lease.
     SECTION 22.4. MORTGAGEE PROTECTION. No act or failure to act on the part of
Landlord which would otherwise entitle Tenant to be relieved of its obligations
hereunder shall result in such a release or termination unless (a) Tenant has
given notice by registered or certified mail to any beneficiary of a deed of
trust or mortgage covering the Building whose address has been furnished to
Tenant and (b) such beneficiary is afforded a reasonable opportunity to cure the
default by Landlord (which in no event shall be more than sixty (60) days),
including, if necessary to effect the cure, time to obtain possession of the
Building by power of sale or judicial foreclosure provided that such foreclosure
remedy is diligently pursued. Tenant agrees that each beneficiary of a deed of
trust or mortgage covering the Building is an express third party beneficiary
hereof, Tenant shall have no right or claim for the collection of any deposit
from such beneficiary or from any purchaser at a foreclosure sale unless such
beneficiary or purchaser shall have actually received and not refunded the
deposit, and Tenant shall comply with any written directions by any beneficiary
to pay rent due hereunder directly to such beneficiary without determining
whether a default exists under such beneficiary’s deed of trust.
     SECTION 22.5. COVENANTS AND CONDITIONS. All of the provisions of this Lease
shall be construed to be conditions as well as covenants as though the words
specifically expressing or imparting covenants and conditions were used in each
separate provision.
     SECTION 22.6. SECURITY MEASURES. At its election, Landlord may provide a
security service or other security measures for the exterior of the Building or
the Common Areas of the Project. Tenant hereby acknowledges that Landlord shall
have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project. Tenant assumes all
responsibility for the protection of Tenant, its employees, agents, invitees and
property from acts of third parties. Nothing herein contained shall prevent
Landlord, at its sole option, from providing security protection for the Project
or any part thereof, in which event the cost thereof shall be included within
the definition of Site Costs. Tenant’s interior security systems for the
Building leased by Tenant shall not be subject to Landlord’s approval thereto,
provided that such systems do not interfere with any Building Systems and are
removed by Tenant at its expense upon termination of this Lease. Without
limiting the generality of the foregoing, Tenant shall be permitted to install
security cameras in the Building leased by Tenant, subject to any reasonable
requirements imposed by Landlord for compliance with laws, cosmetic
considerations, safety and the like; provided that such cameras shall be removed
by Tenant at is expense upon termination of this Lease. Tenant shall not have to
pay additional consideration to Landlord for its rights under this Section.
     SECTION 22.7. ARBITRATION OF DISPUTES.
     (a) EXCEPT AS SET FORTH IN SUBPARAGRAPH (b) BELOW, IN THE EVENT OF ANY
CLAIMS OR DISPUTES BETWEEN LANDLORD AND TENANT ARISING OUT OF, OR RELATING TO
THE LEASE, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR FORCIBLE DETAINER,
EITHER PARTY MAY CAUSE THE DISPUTE TO BE SUBMITTED TO EITHER JAMS/ENDISPUTE
(“JAMS”) OR THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), OR THEIR ITS
SUCCESSORS, IN THE COUNTY IN WHICH THE BUILDING IS SITUATED FOR BINDING
ARBITRATION BEFORE A SINGLE ARBITRATOR. HOWEVER, EACH PARTY RESERVES THE RIGHT
TO SEEK A PROVISIONAL REMEDY BY JUDICIAL ACTION. NO ARBITRATION ELECTION BY
EITHER PARTY PURSUANT TO THIS SUBSECTION SHALL BE EFFECTIVE IF MADE LATER THAN
THIRTY (30) DAYS FOLLOWING SERVICE OF A JUDICIAL SUMMONS AND COMPLAINT BY OR
UPON SUCH PARTY CONCERNING THE DISPUTE. THE ARBITRATION ELECTION SHALL DESIGNATE
WHETHER THE ARBITRATION WILL BE CONDUCTED WITH JAMS OR AAA. THE ARBITRATION
SHALL BE CONDUCTED IN ACCORDANCE WITH THE RULES OF PRACTICE AND PROCEDURE OF
JAMS OR THE COMMERCIAL ARBITRATION RULES OF THE AAA, AS APPLICABLE, AND
OTHERWISE PURSUANT TO THE CALIFORNIA ARBITRATION ACT (CODE OF CIVIL PROCEDURE
SECTIONS 1280 ET SEQ.). NOTWITHSTANDING THE FOREGOING, THE ARBITRATOR IS
SPECIFICALLY DIRECTED TO LIMIT DISCOVERY TO THAT WHICH IS ESSENTIAL TO THE
EFFECTIVE

32



--------------------------------------------------------------------------------



 



PROSECUTION OR DEFENSE OF THE ACTION, AND IN NO EVENT SHALL SUCH DISCOVERY BY
EITHER PARTY INCLUDE MORE THAN ONE NON-EXPERT WITNESS DEPOSITION UNLESS BOTH
PARTIES OTHERWISE AGREE. THE ARBITRATOR SHALL, TO THE EXTENT APPLICABLE, FOLLOW
THE SUBSTANTIVE LAW OF CALIFORNIA AND SHALL RENDER A REASONED WRITTEN DECISION
WITHIN TWENTY DAYS FOLLOWING THE HEARING. THE ARBITRATOR SHALL APPORTION THE
COSTS OF THE ARBITRATION, TOGETHER WITH THE ATTORNEYS’ FEES OF THE PARTIES, IN
THE MANNER DEEMED EQUITABLE BY THE ARBITRATOR, IT BEING THE INTENTION OF THE
PARTIES THAT THE PREVAILING PARTY ORDINARILY BE ENTITLED TO RECOVER ITS
REASONABLE COSTS AND FEES. JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR
MAY BE ENTERED BY ANY COURT HAVING JURISDICTION.
     (b) THE PROVISIONS OF THIS SECTION SHALL NOT APPLY TO:
          (i) ANY UNLAWFUL DETAINER ACTION INSTITUTED BY LANDLORD AS A RESULT OF
A DEFAULT OR ALLEGED DEFAULT BY TENANT PURSUANT TO THIS LEASE;
          (ii) ANY REQUEST OR APPLICATION FOR AN ORDER OR DECREE GRANTING ANY
PROVISIONAL OR ANCILLARY REMEDY (SUCH AS A TEMPORARY RESTRAINING ORDER OR
INJUNCTION) WITH RESPECT TO ANY RIGHT OR OBLIGATION OF EITHER PARTY TO THIS
LEASE, AND ANY PRELIMINARY DETERMINATION OF THE UNDERLYING CONTROVERSY, DISPUTE,
QUESTION OR ISSUE AS IS REQUIRED TO DETERMINE WHETHER OR NOT TO GRANT THE RELIEF
REQUESTED OR APPLIED FOR. A FINAL AND BINDING DETERMINATION OF SUCH UNDERLYING
CONTROVERSY, DISPUTE, QUESTION OR ISSUE SHALL BE MADE BY AN ARBITRATION
CONDUCTED PURSUANT TO THIS SECTION AFTER AN APPROPRIATE TRANSFER UPON MOTION OR
APPLICATION OF EITHER PARTY HERETO. ANY ANCILLARY OR PROVISIONAL RELIEF WHICH IS
GRANTED PURSUANT TO THIS CLAUSE (iii) SHALL CONTINUE IN EFFECT PENDING AN
ARBITRATION DETERMINATION AND ENTRY OF JUDGMENT THEREON PURSUANT TO THIS
SECTION.
          (iii) EXERCISE OF ANY REMEDIES TO ENFORCE ANY JUDGMENT ENTERED BASED
UPON A DETERMINATION MADE BY ARBITRATION PURSUANT TO THIS SECTION.
     SECTION 22.8. CONSENT/DUTY TO ACT REASONABLY. Except where a party is
expressly given the right to consent to any matter in its sole or absolute
discretion, and except for matters which could have an adverse effect on the
Building Structure or Building Systems or the exterior appearance of the
Building, whereupon in each such case Landlord’s duty is to act in good faith
and in compliance with the Lease, any time the consent of Landlord or Tenant is
required, such consent shall not be unreasonably withheld, conditioned or
delayed. Whenever the Lease grants Landlord or Tenant the right to take action,
exercise discretion, establish rules and regulations or make allocations or
other determinations (other than decisions to exercise expansion, contraction,
cancellation, termination or renewal options), then except as otherwise provided
herein, Landlord and Tenant shall act reasonably and in good faith and take no
action which might result in the frustration of the reasonable expectations of a
sophisticated tenant or landlord concerning the benefits to be enjoyed under the
Lease
     SECTION 22.9. ACCESS. Subject to the terms and conditions of this Lease and
except in emergency circumstances or during periods of necessary repair, Tenant
shall be granted access to the Building, the Premises and the parking provided
to the Building twenty-four (24) hours per day, seven (7) days per week, every
day of the year.

                          LANDLORD:TENANT:                    
 
                        IRVINE COMMERCIAL PROPERTY
COMPANY LLC,
a Delaware limited liability company       BROADCOM CORPORATION,
a California corporation    
 
                        By:   /s/ Richard I. Gilchrist       By:   /s/ Eric
Brandt                          
 
  Richard I. Gilchrist
President, Investment Properties Group           Name (Print):
Title (Print):   Eric Brandt
Senior Vice President &
Chief Financial Officer    
 
                       
By:
  E. Valjean Wheeler       By:                                  
 
  E. Valjean Wheeler           Name:        
 
  President, Office Properties           Title:        

33